Exhibit 10.1

EXECUTION VERSION

 

 

 

US$1,750,000,000

364-DAY REVOLVING CREDIT AGREEMENT

dated as of March 24, 2020,

among

MONDELĒZ INTERNATIONAL, INC.,

THE LENDERS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIBANK, N.A.,

and

BBVA SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

BBVA SECURITIES INC.,

as Syndication Agent

MORGAN STANLEY SENIOR FUNDING INC.,

TD SECURITIES (USA) LLC,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01

  

Certain Defined Terms

     1  

SECTION 1.02

  

Computation of Time Periods; Terms Generally

     18  

SECTION 1.03

  

Accounting Terms

     19  

SECTION 1.04

  

LIBO Rate

     19  

SECTION 1.05

  

Divisions

     20   ARTICLE II

 

Amounts and Terms of the Advances

 

SECTION 2.01

  

Pro Rata Advances

     20  

SECTION 2.02

  

Making the Pro Rata Advances

     20  

SECTION 2.03

  

Repayment of Pro Rata Advances

     22  

SECTION 2.04

  

Interest on Pro Rata Advances

     22  

SECTION 2.05

  

Additional Interest on LIBO Rate Advances

     23  

SECTION 2.06

  

Conversion of Pro Rata Advances

     23  

SECTION 2.07

  

The Competitive Bid Advances

     24  

SECTION 2.08

  

LIBO Rate Determination

     27  

SECTION 2.09

  

Fees

     28  

SECTION 2.10

  

Termination or Reduction of Commitments

     29  

SECTION 2.11

  

Optional Prepayments of Pro Rata Advances

     29  

SECTION 2.12

  

Increased Costs

     30  

SECTION 2.13

  

Illegality

     31  

SECTION 2.14

  

Payments and Computations

     31  

SECTION 2.15

  

Taxes

     32  

SECTION 2.16

  

Sharing of Payments, Etc.

     35  

SECTION 2.17

  

Evidence of Debt

     36  

SECTION 2.18

  

Commitment Increases

     36  

SECTION 2.19

  

Use of Proceeds

     37  

SECTION 2.20

  

Defaulting Lenders

     37   ARTICLE III

 

Conditions to Effectiveness and Lending

 

SECTION 3.01

  

Conditions Precedent to Effectiveness

     38  

SECTION 3.02

  

Initial Advance to Each Designated Subsidiary

     39  

SECTION 3.03

  

Conditions Precedent to Each Pro Rata Borrowing

     40  

SECTION 3.04

  

Conditions Precedent to Each Competitive Bid Borrowing

     41  

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV

 

Representations and Warranties

 

SECTION 4.01

  

Representations and Warranties of Mondelēz International

     41   ARTICLE V

 

Covenants of Mondelēz International

 

SECTION 5.01

   Affirmative Covenants      43  

SECTION 5.02

  

Negative Covenants

     44   ARTICLE VI

 

Events of Default

 

SECTION 6.01

   Events of Default      46  

SECTION 6.02

  

Lenders’ Rights upon Event of Default

     47   ARTICLE VII

 

The Administrative Agent

 

SECTION 7.01

   Authorization and Action      48  

SECTION 7.02

  

Administrative Agent’s Reliance, Etc.

     48  

SECTION 7.03

  

The Administrative Agent and Affiliates

     49  

SECTION 7.04

  

Lender Credit Decision

     49  

SECTION 7.05

  

Indemnification

     50  

SECTION 7.06

  

Successor Administrative Agent

     50  

SECTION 7.07

  

Joint Lead Arrangers, Syndication Agent and Co-Documentation Agents

     51  

SECTION 7.08

  

Withholding Tax

     51  

SECTION 7.09

  

Sub-Agents

     51  

SECTION 7.10

  

Satisfaction Right

     51  

SECTION 7.11

  

Proofs of Claim

     52  

SECTION 7.12

  

Lender Representations with Respect to ERISA

     52   ARTICLE VIII

 

Guaranty

 

SECTION 8.01

   Guaranty      53  

SECTION 8.02

   Guaranty Absolute      53  

SECTION 8.03

   Waivers      54  

SECTION 8.04

   Continuing Guaranty      55  

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

   Amendments, Etc.      55  

SECTION 9.02

   Notices, Etc.      55  

SECTION 9.03

   No Waiver; Remedies      57  

SECTION 9.04

   Costs and Expenses; Breakage; Indemnification      57  

SECTION 9.05

   Right of Set-Off      59  

SECTION 9.06

   Binding Effect; Survival      59  

SECTION 9.07

   Assignments and Participations      59  

SECTION 9.08

   Designated Subsidiaries      63  

SECTION 9.09

   Governing Law      64  

SECTION 9.10

   Execution in Counterparts; Electronic Execution      64  

SECTION 9.11

   Jurisdiction, Etc.      64  

SECTION 9.12

   Confidentiality      66  

SECTION 9.13

   No Fiduciary Relationship      67  

SECTION 9.14

   Integration      67  

SECTION 9.15

   Severability      67  

SECTION 9.16

   Headings      67  

SECTION 9.17

   Certain Notices      67  

SECTION 9.18

   Acknowledgment and Consent to Bail-In of Affected Financial Institutions     
68  

SECTION 9.19

   Non-Public Information      68  

SECTION 9.20

   Mondelēz International as Agent of Designated Subsidiaries      68  

 

SCHEDULES

      

Schedule I

  —     

List of Lenders and Commitments

Schedule II

  —     

List of Applicable Lending Offices

EXHIBITS

      

Exhibit A-1

  —     

Form of Pro Rata Note

Exhibit A-2

  —     

Form of Competitive Bid Note

Exhibit B-1

  —     

Form of Notice of Pro Rata Borrowing

Exhibit B-2

  —     

Form of Notice of Competitive Bid Borrowing

Exhibit C

  —     

Form of Assignment and Assumption

Exhibit D

  —     

Form of Designation Agreement

Exhibit E

  —      Form of Opinion of Counsel for Designated Subsidiary

 

-iii-



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT dated as of March 24, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among MONDELĒZ INTERNATIONAL, INC., a Virginia
corporation (“Mondelēz International”), the LENDERS party hereto and CITIBANK,
N.A., as administrative agent.

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent hereunder, and its successors in such capacity as provided in Article VII.

“Administrative Agent Account” means such account of the Administrative Agent as
is designated in writing from time to time by the Administrative Agent to
Mondelēz International and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Agents” means the Administrative Agent, the Syndication Agent, each
Co-Documentation Agent and each Joint Lead Arranger.

“Agreement” has the meaning specified in the preamble.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption,
including the FCPA, and the U.K. Bribery Act 2010.

“Applicable Facility Fee Rate” means, for any date, a percentage per annum equal
to the percentage set forth below determined by reference to the higher of
(a) the rating of Mondelēz International’s long-term senior unsecured,
non-credit enhanced Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured, non-credit enhanced Debt of
Mondelēz International, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz International) and (b) the rating
of Mondelēz International’s long-term senior unsecured, non-credit enhanced Debt
from Moody’s (or, if there shall be no outstanding rated long-term senior
unsecured,



--------------------------------------------------------------------------------

non-credit enhanced Debt of Mondelēz International, the long-term company,
issuer or similar rating established by Moody’s for Mondelēz International), in
each case on such date:

 

Rating

   Applicable Facility
Fee Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.150 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.200 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.250 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.300 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.350 % 

provided that, if on any date of determination, (i) a rating is available on
such date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Facility Fee Rate shall be determined by reference to the then
available rating, (ii) no rating is available from either of Standard & Poor’s
or Moody’s, the Applicable Facility Fee Rate shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz International and approved in writing by the Required
Lenders and (iii) no rating is available from any of Standard & Poor’s, Moody’s
or any other nationally recognized statistical rating organization designated by
Mondelēz International and approved in writing by the Required Lenders, the
Applicable Facility Fee Rate shall be 0.350%.

“Applicable Interest Rate Margin” means (a) as to any Base Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate Spread”
and (b) as to any LIBO Rate Advance, the applicable rate per annum set forth
below under the caption “LIBO Rate Spread”, determined by reference to the
higher of (i) the rating of Mondelēz International’s long-term senior unsecured,
non-credit enhanced Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured, non-credit enhanced Debt of
Mondelēz International, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz International) and (ii) the rating
of Mondelēz International’s long-term senior unsecured, non-credit enhanced Debt
from Moody’s (or, if there shall be no outstanding rated long-term senior
unsecured, non-credit enhanced Debt of Mondelēz International, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz
International), in each case on such date:

 

Rating

   Base Rate
Spread     LIBO Rate
Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.000 %      0.850 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.000 %      0.925 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.000 %      0.950 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.075 %      1.075 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.275 %      1.275 % 

 

-2-



--------------------------------------------------------------------------------

provided that, if on any date of determination pursuant to clause (a) or (b)
above, (x) a rating is available on such date from only one of Standard & Poor’s
and Moody’s but not the other, the Applicable Interest Rate Margin shall be
determined by reference to the then available rating, (y) no rating is available
from either of Standard & Poor’s or Moody’s, the Applicable Interest Rate Margin
shall be determined by reference to the rating of any other nationally
recognized statistical rating organization designated by Mondelēz International
and approved in writing by the Required Lenders and (z) no rating is available
from any of Standard & Poor’s, Moody’s or any other nationally recognized
statistical rating organization designated by Mondelēz International and
approved in writing by the Required Lenders, the Applicable Interest Rate Margin
shall be 0.275% as to any Base Rate Advance and 1.275% as to any LIBO Rate
Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof; provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental

 

-3-



--------------------------------------------------------------------------------

Authority, provided that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the highest of:

(a) the Prime Rate in effect on such day;

(b) 1/2 of 1% per annum above the NYFRB Rate in effect on such day; and

(c) the LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1% per annum.

For purposes of clause (c) above, the LIBO Rate on any day shall be based on the
LIBO Screen Rate at approximately 11:00 a.m. (London time) on such day for
deposits in Dollars with a maturity of one month (or, in the event the LIBO
Screen Rate for deposits in Dollars is not available for such maturity of one
month, shall be based on the Interpolated Rate as of such time); provided that
in no event shall such rate be less than zero. If the Base Rate is being used as
an alternate rate of interest pursuant to Section 2.08 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 2.08(c)), then for purposes of clause (c) above the LIBO Rate on any day
shall be deemed to be zero. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the LIBO Rate, respectively.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and Mondelēz International giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
Mondelēz International giving due consideration to (a) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(b) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Interest Rate Margin).

 

-4-



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event

 

-5-



--------------------------------------------------------------------------------

is a public statement or publication of information of a prospective event, the
90th day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-In Election, the
date specified by the Administrative Agent (or, in the event such Early Opt-in
Election has occurred as a result of a determination or election by Mondelēz
International, the Administrative Agent and Mondelēz International) or the
Required Lenders, as applicable, by notice to Mondelēz International, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.08(c) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.08(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Agent” means agents of any Borrower acting in connection with, or
benefitting from, this Agreement or the proceeds of any Advance.

“Borrowers” means, collectively, Mondelēz International and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to remain closed in New York City and, if the applicable
Business Day relates to any LIBO Rate Advances or Floating Rate Bid Advances, on
which dealings are carried on in the London interbank market and banks are open
for business in London.

“Co-Documentation Agents” means Morgan Stanley Senior Funding Inc., TD
Securities (USA) LLC and U.S. Bank National Association, each in its capacity as
a Co-Documentation Agent for the revolving credit facility provided for herein.

“Commission” means the United States Securities and Exchange Commission.

 

-6-



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (b) if such Lender becomes a party
hereto pursuant to an Assignment and Assumption, the Dollar amount set forth in
such Assignment and Assumption, or (c) if such Lender becomes a Lender pursuant
to a Commitment Increase Amendment, the Dollar amount set forth for such Lender
in such Commitment Increase Amendment, in each case as such amount may be
increased pursuant to Section 2.18 or be increased or reduced from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.07.

“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.18(a).

“Commitment Reduction / Prepayment Event” shall mean after the receipt by
Mondelēz International of net cash proceeds of an issuance by Mondelēz
International of debt securities in an aggregate principal amount of
$2,500,000,000 (excluding (a) issuances of commercial paper, (b) debt securities
issued to any Subsidiary of Mondelēz International and (c) incurrence of
indebtedness under revolving credit facilities), the receipt by Mondelēz
International of net cash proceeds of an issuance by Mondelēz International of
debt securities in an aggregate principal amount of $100,000,000 or greater,
excluding (a) issuances of commercial paper, (b) debt securities issued to any
Subsidiary of Mondelēz International and (c) incurrence of indebtedness under
revolving credit facilities.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Mondelēz
International or any other Borrower pursuant to this Agreement or the
transactions contemplated therein that is distributed to any Agent or any Lender
by means of electronic communications pursuant to Section 9.02, including
through Electronic Systems.

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances of the same Type and, in the case of Floating Rate Bid
Advances, as to which a single Interest Period is in effect, made to the same
Borrower by each of the Lenders whose offer to make one or more Competitive Bid
Advances as part of such borrowing has been accepted under the competitive
bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender (or its registered assigns), in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of such Borrower to such Lender resulting
from a Competitive Bid Advance made by such Lender to such Borrower.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

-7-



--------------------------------------------------------------------------------

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

“Consolidated Tangible Assets” means the total assets appearing on the most
recent available consolidated balance sheet of Mondelēz International and its
Subsidiaries, less goodwill and other intangible assets and the minority
interests of other Persons in such Subsidiaries, all as determined in accordance
with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13 or, in the case of LIBO Rate Advances, continuation
thereof as Pro Rata Advances of such Type for a new Interest Period pursuant to
Section 2.06(c).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Debt” means (a) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) obligations as lessee under leases that, in
accordance with GAAP, are recorded as capital leases, and (c) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of any other Person of
the kinds referred to in clause (a) or (b) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender that has (a) failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances or (ii) pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and Mondelēz
International in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to the funding
(specifically identified in such writing, including by reference to a particular
Default, if any) has not been satisfied, (b) notified Mondelēz International or
the Administrative Agent in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified in such writing, including
by reference to a particular Default, if any) to funding an Advance

 

-8-



--------------------------------------------------------------------------------

cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) failed, within three Business Days after written request by
the Administrative Agent, acting in good faith, to provide certification in
written form of an authorized officer of such Lender that it will comply with
the terms of this Agreement relating to its obligations (and is financially able
to meet such obligations as of the date of such certification) to fund
prospective Advances, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of
such certification in form and substance satisfactory to the Administrative
Agent, or (d) become, or has a Lender Parent that has become, the subject of a
Bankruptcy Event or a Bail-In Action.

“Designated Subsidiary” means any wholly-owned Subsidiary of Mondelēz
International designated for borrowing privileges under this Agreement pursuant
to Section 9.08.

“Designated Subsidiary Obligations” has the meaning specified in Section 8.01.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Mondelēz International.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Mondelēz International and the Administrative Agent.

“Early Opt-In Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or Mondelēz International
(as notified to the Administrative Agent) or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to Mondelēz International) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.08(c), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate, and

(b) (i) the election by the Administrative Agent or Mondelēz International or
(ii) the election by the Required Lenders to declare that an Early Opt-In
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to Mondelēz International and the
Lenders, by Mondelēz International to the Administrative Agent or by the
Required Lenders of written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

-9-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agents or any of their respective affiliates or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender and (c) any
other Person, other than, in each case, (i) Mondelēz International or its
Subsidiaries, (ii) a Defaulting Lender or (iii) a natural person (or a holding
company, investments vehicle, investment vehicle or trust for, or owned and
operated by or for the primary benefit of, a natural person).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
conditions set forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; (f) a
complete or partial withdrawal by Mondelēz International, any other Borrower or
any ERISA Affiliate from a Multiemployer Plan or occurrence of an event
described in Section 4041A(a) of ERISA that results in the termination of a
Multiemployer Plan; or (g) the termination of a Plan by the PBGC pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

-10-



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Mondelēz International and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender that is a member of the Federal Reserve System,
means the reserve percentage applicable to such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on such LIBO Rate Advances or Floating Rate
Bid Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Facility Fee” has the meaning specified in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, and, in each case,
current or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any intergovernmental agreement between the United
States and another jurisdiction implementing the foregoing (or any law,
regulation or other official administrative interpretation or rules or practices
implementing such or adopted pursuant to an intergovernmental agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

 

-11-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America, any
State thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Mondelēz
International and a Designated Subsidiary that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
withholding for United States federal income taxes and United States federal
back-up withholding taxes.

“Initial Lender” means each Person that is a party hereto on the date hereof and
that is set forth on Schedule I hereto.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions hereof. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders participating in such
Borrowing), two, three or six months, as such Borrower may select upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period;
provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Maturity Date, subject to Section 2.10(b);

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that (other than
in the case of an Interest Period of less than one month) if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the
immediately preceding Business Day; and

(c) whenever the first day of any Interest Period (other than an Interest Period
of less than one month) occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

 

-12-



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Rate” means, at any time, with respect to any Interest Period or
clause (c) of the definition of Base Rate, a rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the LIBO Screen Rate for the longest period for which a
LIBO Screen Rate is available that is shorter than the applicable period and
(b) the LIBO Screen Rate for the shortest period for which a LIBO Screen Rate is
available that is longer than the applicable period, in each case as of the time
the Interpolated Rate is required to be determined in accordance with the other
provisions hereof; provided that the Interpolated Rate shall in no event be less
than zero.

“Joint Lead Arrangers” means Citibank, N.A. and BBVA Securities Inc., each in
its capacity as a Joint Lead Arranger and joint bookrunner for the revolving
credit facility provided for herein.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Initial Lenders and any other Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any Person
that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any LIBO Rate Advance or any Floating Rate
Bid Advance for any Interest Period, the LIBO Screen Rate as of 11:00 a.m.,
London time, on the day that is two Business Days prior to the first day of such
Interest Period.

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period,
or with respect to any determination of the Base Rate pursuant to clause (c) of
the definition thereof, a rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to the
relevant period as set forth on the Bloomberg screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Bloomberg screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (a) if no LIBO Screen Rate shall be available for a particular period but
LIBO Screen Rates shall be available for periods both longer and shorter than
such period, than the LIBO Screen Rate for such period shall be the Interpolated
Rate, and (b) if any LIBO Screen Rate, determined as provided above, would be
less than zero, such LIBO Screen Rate shall be zero for all purposes of this
Agreement.

“Lien” has the meaning specified in Section 5.02(a).

 

-13-



--------------------------------------------------------------------------------

“Major Subsidiary” means any Subsidiary of Mondelēz International (a) more than
50% of the voting securities of which is owned directly or indirectly by
Mondelēz International, (b) which is organized and existing under, or has its
principal place of business in, the United States or any political subdivision
thereof, Canada or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, the United Kingdom or any political subdivision thereof, or
Switzerland, Norway or Australia or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Maturity Date” means the Termination Date.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$24,600,000,000.

“MNPI” means material information concerning Mondelēz International or any of
its Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1933, as
amended, and the Securities and Exchange Act of 1934, as amended. For purposes
of this definition, “material information” means information concerning Mondelēz
International, its Subsidiaries or any of its or their respective securities
that could reasonably be expected to be material for purposes of the United
States federal and state securities laws.

“Mondelēz International” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

 

-14-



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if the NYFRB Rate, determined as
set forth above, shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Obligations” means, without duplication, all obligations of Mondelēz
International and each other Borrower now or hereafter existing under this
Agreement, the Notes or the Designation Agreement.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.17.

“PBGC” has the meaning assigned to such term in the definition of “ERISA Event”.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a Government Authority.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent in its reasonable discretion, in consultation with Mondelēz
International) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion, in
consultation with Mondelēz International). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance.

 

-15-



--------------------------------------------------------------------------------

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type and, in the case of LIBO Rate Advances, as to which a
single Interest Period is in effect, made by each of the Lenders to the same
Borrower pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to any Lender
(or its registered assigns), delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the Pro
Rata Advances made by such Lender to such Borrower.

“Process Agent” has the meaning specified in Section 9.11(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Required Lenders” means at any time Lenders having Pro Rata Advances and unused
Commitments representing more than 50% of the sum of the Pro Rata Advances and
unused Commitments of all Lenders at such time; provided that, for purposes of
declaring the Advances to be due and payable pursuant to Article VI, and for all
purposes after the Advances become due and payable pursuant to Article VI or the
Commitments expire or terminate, the outstanding Competitive Bid Advances of the
Lenders shall be included in determining the Required Lenders; and provided
further that the Pro Rata Advances, unused Commitments and Competitive Bid
Advances of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by (i) Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (ii) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom or (b) any Person owned or controlled
by any such Person or Persons described in the foregoing clause (a).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person

 

-16-



--------------------------------------------------------------------------------

other than such Borrower and the ERISA Affiliates or (b) was so maintained and
in respect of which such Borrower or any ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Standard & Poor’s” means S&P Global Ratings, a division of S&P Global Inc., and
any successor thereto.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock (or similar equity interests) having voting
power to elect a majority of the Board of Directors (or similar governing body)
of such Person (irrespective of whether at the time capital stock (or similar
equity interests) of any other class or classes of such Person shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Surviving Subsidiary” has the meaning specified in Section 9.08(b).

“Syndication Agent” means BBVA Securities Inc., in its capacity as Syndication
Agent for the revolving credit facility provided for herein.

“Taxes” has the meaning specified in Section 2.15(a).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earlier of March 23, 2021 and the date of
termination in whole of the Commitments pursuant to Section 2.10(a) or 6.02;
provided, however, in each case, if such date is not a Business Day, the
Termination Date shall be the next preceding Business Day.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Mondelēz International and its Subsidiaries
prepared in accordance with GAAP, excluding (a) accumulated other comprehensive
income or losses, (b) the cumulative effects of any changes in accounting
principles, including in connection with any adoption of “mark-to-market”
accounting in respect of pension and other retirement plans of Mondelēz
International and its Subsidiaries, and (c) if “mark-to-market” accounting in
respect of such pension and other retirement plans is so adopted, any income or
losses recognized in connection with the ongoing application thereof.

“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to (a) in the case of a Pro Rata Advance
or Pro Rata Borrowing, the Base Rate or the LIBO Rate and (b) in the case of a
Competitive Bid Advance or Competitive Bid Borrowing, the LIBO Rate or a fixed
rate per annum.

 

-17-



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the Notes) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

-18-



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of
Mondelēz International as of and for the year ended December 31, 2019, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Accounting Standards Codification 825
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
Debt of Mondelēz International or any of its Subsidiaries at “fair value”, as
defined therein, (b) (i) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such Debt
in a reduced or bifurcated manner as described therein, or (ii) any valuation of
Debt below its full stated principal amount as a result of application of
Financial Accounting Standards Board Accounting Standards Update No. 2015-03, it
being agreed that Debt shall at all times be valued at the full stated principal
amount thereof and (c) any change in accounting for leases resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent that such change would require the recognition of
right-of-use assets and lease liabilities for any lease (or similar arrangement
conveying the right to use) that would not be classified as a capital lease
under GAAP as in effect on December 31, 2016.

SECTION 1.04 LIBO Rate. The interest rate on LIBO Rate Advances and Floating
Rate Bid Advances is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBO
Rate Advances and Floating Rate Bid Advances. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, Section 2.08(c) provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify Mondelēz
International, pursuant to Section 2.08(c), of any change to the reference rate
upon which the interest rate on LIBO Rate Advances and Floating Rate Bid
Advances is based. However, the Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.08(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, and
(ii) the

 

-19-



--------------------------------------------------------------------------------

implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.08(c)), including, without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.05 Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under the laws of another jurisdiction): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
capital stock (or similar equity interests) at such time.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01 Pro Rata Advances.

(a) Obligation to Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate principal amount
that will not result in (i) the aggregate principal amount of the Pro Rata
Advances of any Lender then outstanding exceeding such Lender’s Commitment or
(ii) the aggregate principal amount of all the Advances then exceeding the
aggregate amount of all the Commitments of the Lenders. Within the limits of
each Lender’s Commitment and subject to this Section 2.01, any Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.11 or repay
pursuant to Section 2.03 and reborrow under this Section 2.01.

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day to the same Borrower by the
Lenders ratably according to their respective Commitments.

SECTION 2.02 Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by the applicable
Borrower (or Mondelēz International on its behalf) to the Administrative Agent,
which shall give to each Lender prompt notice thereof. Each such notice of a Pro
Rata Borrowing (a “Notice of Pro Rata Borrowing”) shall be in writing, delivered
by email or facsimile, signed by a duly authorized officer of the applicable
Borrower (or of Mondelēz International on its behalf) and in substantially the
form of Exhibit B-1 hereto, specifying therein in compliance with Section 2.01:

(i) the Borrower requesting such Pro Rata Borrowing;

 

-20-



--------------------------------------------------------------------------------

(ii) the date of such Pro Rata Borrowing;

(iii) the Type of Advances comprising such Pro Rata Borrowing;

(iv) the aggregate amount of such Pro Rata Borrowing;

(v) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be advanced.

Notwithstanding anything herein to the contrary, no Borrower may select LIBO
Rate Advances for any Pro Rata Borrowing if the obligation of the Lenders to
make LIBO Rate Advances shall then be suspended pursuant to Section 2.06(b),
2.08 or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
(based on the Lenders’ respective Commitments) of such Pro Rata Borrowing.
Promptly after receipt of such funds by the Administrative Agent, the
Administrative Agent will make such funds available in like funds to the
applicable Borrower by remitting such funds to the account specified in the
applicable Notice of Pro Rata Borrowing.

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing by any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Pro Rata Advance
to be made by such Lender as part of such Pro Rata Borrowing when such Pro Rata
Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to the day of any Pro Rata Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion (based on the Lenders’ respective Commitments) of such Pro Rata
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Pro Rata
Borrowing in accordance with Section 2.02(b) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower requesting such
Pro Rata Borrowing on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by the Administrative Agent, in respect of such amount,
and

 

-21-



--------------------------------------------------------------------------------

(ii) in the case of such Lender, the higher of (A) the NYFRB Rate and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03 Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the account of each Lender on the Maturity Date the
unpaid principal amount of the Pro Rata Advances made by such Lender to such
Borrower then outstanding.

SECTION 2.04 Interest on Pro Rata Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full and on the Maturity Date.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (A) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (B) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full and on the Maturity Date.

(b) Default Interest. If any principal of or interest on any Pro Rata Advance or
any fee or other amount payable by a Borrower hereunder (other than principal of
or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, or, if
earlier, on demand, at a rate per annum equal at all times to (i) in the case of
overdue principal of any Pro Rata Advance, 1% per annum above the rate per annum
otherwise required to be paid on such Pro Rata Advance as provided in
Section 2.04(a) or (ii) in the case of any other amount, 1% per annum plus the
rate applicable to Base Rate Advances as provided in Section 2.04(a)(i).

 

-22-



--------------------------------------------------------------------------------

SECTION 2.05 Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (a) the LIBO Rate for the Interest Period then applicable to such
Advance from (b) the rate obtained by dividing such LIBO Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to Mondelēz International through the Administrative Agent.

SECTION 2.06 Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or Mondelēz
International on behalf of any other Borrower) shall fail to select the duration
of any Interest Period for any LIBO Rate Advance in accordance with the
provisions contained in the definition of the term “Interest Period” or to give
notice of a voluntary Conversion under Section 2.06(c), the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert to a Base Rate Advance.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) unless repaid, each LIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08
and 2.13, any Borrower may Convert, on any Business Day, all of its Pro Rata
Advances of one Type constituting the same Pro Rata Borrowing into Advances of
the other Type or, in the case of Advances that are LIBO Rate Advances, into
Advances of the same Type for a new Interest Period, in each case upon notice
give by the applicable Borrower (or Mondelēz International on its behalf) to the
Administrative Agent by the time that a Notice of Pro Rata Borrowing would be
required under Section 2.02 if such Borrower were requesting a Pro Rata
Borrowing of the Type resulting from such Conversion to be made on the effective
date of such Conversion; provided, however, that a Conversion of a LIBO Rate
Advance into a Base Rate Advance, or a Conversion of any LIBO Rate Advance into
a Pro Rata Advance of the same Type for a new Interest Period, in each case may
be made on, and only on, the last day of an Interest Period for such LIBO Rate
Advance. Each such notice of a Conversion shall be in writing, signed by a duly
authorized officer of the applicable Borrower (or of Mondelēz International, as
applicable) and shall, within the restrictions specified above, specify:

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

 

-23-



--------------------------------------------------------------------------------

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings in Dollars under
this Section 2.07 from time to time on any Business Day during the period from
the Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate principal amount of all the Advances then outstanding shall not exceed
the aggregate amount of all the Commitments of the Lenders.

(b) Notice of Competitive Bid Borrowing. Any Borrower (or Mondelēz International
on its behalf) may request a Competitive Bid Borrowing under this Section 2.07
by delivering to the Administrative Agent, by email or facsimile, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), signed by a
duly authorized officer of such Borrower (or of Mondelēz International, as
applicable) and in substantially the form of Exhibit B-2 hereto, specifying
therein the following:

(i) the Borrower requesting such proposed Competitive Bid Borrowing;

(ii) the date of such proposed Competitive Bid Borrowing;

(iii) the aggregate amount of such proposed Competitive Bid Borrowing;

(iv) the interest rate basis and day count convention to be offered by the
Lenders;

(v) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, the maturity date for repayment of each
Fixed Rate Bid Advance to be made as part of such Competitive Bid Borrowing
(which maturity date may not be earlier than the date occurring seven days after
the date of such Competitive Bid Borrowing or later than the earlier of (A) 360
days after the date of such Competitive Bid Borrowing and (B) the Termination
Date);

(vi) the interest payment date or dates relating thereto;

(vii) the location and number of the applicable Borrower’s account to which
funds are to be advanced; and

(viii) other terms (if any) to be applicable to such Competitive Bid Borrowing.

The Borrower requesting a Competitive Bid Borrowing (or Mondelēz International
on its behalf) shall deliver a Notice of Competitive Bid Borrowing to the
Administrative Agent not later than 10:00 a.m. (New York City time) (x) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall specify in such Notice of Competitive Bid Borrowing that
the Competitive Bid Borrowing shall be Fixed Rate Bid Advances, or (y) at least
four Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall specify in such Notice of Competitive Bid Borrowing that
the Competitive Bid Borrowing shall be Floating Rate Bid Advances. Each Notice
of Competitive Bid Borrowing shall be irrevocable and binding on such Borrower.
The Administrative Agent shall in turn promptly notify each Lender of each
request for a Competitive Bid Borrowing received by it from such Borrower by
sending such Lender a copy of the related Notice of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable

 

-24-



--------------------------------------------------------------------------------

Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Administrative Agent (which shall give prompt notice thereof to such Borrower),
before 9:30 a.m. (New York City time) (A) on the Business Day prior to the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Bid Advances, and (B) on the third Business
Day prior to the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of Floating Rate Bid Advances; provided
that, if the Administrative Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify such Borrower of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given by any other Lender to the Administrative Agent. In
such notice, the Lender shall specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d) Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent, on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c)) to be made by each Lender as part of such Competitive Bid
Borrowing and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

 

-25-



--------------------------------------------------------------------------------

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with this Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

(e) Competitive Bid Borrowing. If the Borrower proposing the Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower; and

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e), such
Lender shall, before 11:00 a.m. (New York City time) on the date of such
Competitive Bid Borrowing specified in such notice, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administration Agent Account, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing. Promptly after receipt by the Administrative Agent of
such funds, the Administrative Agent will make such funds available in like
funds to such Borrower by remitting such funds to the account specified in the
applicable Notice of Competitive Bid Borrowing. Promptly after each Competitive
Bid Borrowing, the Administrative Agent will notify each Lender of the amount of
the Competitive Bid Borrowing and the final maturity of such Competitive Bid
Borrowing.

(f) Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the Notice
of Competitive Bid Borrowing for such Competitive Bid Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Advance, as a result of
such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of no less than
$50,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the aggregate principal
amount of Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders. Within the limits and on the conditions set forth in
this Section 2.07, any Borrower may from time to time borrow under this
Section 2.07, prepay pursuant to Section 2.11 or repay pursuant to
Section 2.07(h), and reborrow under this Section 2.07; provided that a
Competitive Bid Borrowing shall not be made within two Business Days of the date
of any other Competitive Bid Borrowing. The indebtedness of any Borrower
resulting from each Competitive Bid Advance made to such Borrower as part of a
Competitive Bid Borrowing shall be evidenced by a separate Competitive Bid Note
of such Borrower payable to the Lender (or its registered assigns) making such
Competitive Bid Advance.

 

-26-



--------------------------------------------------------------------------------

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the applicable Borrower shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Advance the then unpaid principal amount of such Competitive Bid Advance. No
Borrower shall have any right to prepay any principal amount of any Competitive
Bid Advance except on the terms set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed a
Competitive Bid Advance shall pay interest on the unpaid principal amount of
such Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance and on the interest
payment date or dates set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance. If any principal of or interest on any Competitive Bid
Advance payable by a Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the date or
dates interest is payable on such Competitive Bid Advance, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

(j) Independent Lender Obligations. The failure of any Lender to make the
Competitive Bid Advance to be made by it as part of any Competitive Bid
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Competitive Bid Advance on the date of such Competitive
Bid Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Competitive Bid Advance to be made by such other Lender on
the date of any Competitive Bid Borrowing.

SECTION 2.08 LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) the LIBO Rate by
using the methods described in the definition of the term “LIBO Rate”, and shall
give prompt notice to Mondelēz International and the applicable other Borrowers
and Lenders of each such LIBO Rate.

(b) Inability to Determine or Inadequate LIBO Rate. If prior to the commencement
of any Interest Period for any Borrowing comprised of LIBO Rate Advances or
Floating Rate Bid Advances:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because the LIBO Screen Rate is not
available or published on a current basis) for such Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Floating Rate Bid Advance, the Lender that is required to make such
Advance) that the LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
such Advances included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to Mondelēz International and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies

 

-27-



--------------------------------------------------------------------------------

Mondelēz International and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) a request to Convert any affected Pro Rata
Advance into a LIBO Rate Advance, or to Convert any affected LIBO Rate Advance
into a LIBO Rate Advance for a new Interest Period, shall be ineffective,
(B) unless repaid, any affected LIBO Rate Advance shall be Converted to a Base
Rate Advance at the end of the then existing Interest Period therefor, (C) any
Notice of Pro Rata Borrowing for the affected LIBO Rate Advances shall be deemed
to be a request for Borrowing comprised of Base Rate Advances and (D) any Notice
of Competitive Bid Borrowing for the affected Floating Rate Bid Advances shall
be ineffective; provided that if the circumstances giving rise to such notice do
not affect all the Lenders, requests by the applicable Borrower for Floating
Rate Bid Advances may be made to Lenders that are not affected thereby.

(c) (i) Notwithstanding anything to the contrary herein or in any Note, upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, as
applicable, the Administrative Agent and Mondelēz International may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. (New York City time) on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-In Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders consent to such amendment. No replacement of LIBO
Rate with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any Note, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

(iii) The Administrative Agent will promptly notify Mondelēz International and
the Lenders of (A) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period.

(iv) Upon receipt by Mondelēz International of notice of the commencement of a
Benchmark Unavailability Period, the provisions of clauses (A) through (D) of
Section 2.08(b) shall apply as to all LIBO Rate Advances and Floating Rate Bid
Advances, mutatis mutandis.

(v) Any determination, decision or election that may be made by the
Administrative Agent, Mondelēz International or Lenders pursuant to this
Section 2.08(c), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.08(c).

SECTION 2.09 Fees.

(a) Facility Fee. Mondelēz International agrees to pay to the Administrative
Agent, in Dollars, for the account of each Lender a facility fee (the “Facility
Fee”), which shall accrue at the

 

-28-



--------------------------------------------------------------------------------

Applicable Facility Fee Rate, on the aggregate daily amount of the Commitment of
such Lender (whether drawn or undrawn) from the Effective Date until the
Termination Date; provided that, if any Lender continues to have any Advances
(other than Competitive Bid Advances) outstanding after its Commitment
terminates (including as a result of Mondelēz International exercising its
rights under Section 2.10(b)), then the Facility Fee shall continue to accrue,
at the Applicable Facility Fee Rate, on the daily amount of such Lender’s
Advances (other than Competitive Bid Advances) outstanding from and including
the date on which such Commitment terminates to but excluding the date on which
such Lender ceases to have any such Advances outstanding. Accrued Facility Fees
shall be payable in arrears on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date and on the Termination Date; provided that any Facility
Fees accruing on any Lender’s Advances (other than Competitive Bid Advances)
outstanding after its Commitment terminates (other than as a result of Mondelēz
International exercising its rights under Section 2.10(b)) shall be payable on
demand. All Facility Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Other Fees. Mondelēz International shall pay to the Administrative Agent for
its own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Mondelēz International and the Administrative Agent or the Joint Lead
Arrangers.

SECTION 2.10 Termination or Reduction of Commitments.

(a) Termination or Reduction of Commitments. Mondelēz International shall have
the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000; and provided further that the aggregate amount
of the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances then
outstanding. Unless previously terminated, the Commitments shall terminate on
the Termination Date.

(b) Mandatory Reduction of Commitments / Prepayments of Loans. If any Commitment
Reduction / Prepayment Event occurs, then within the fifth (5th) Business day
following such Commitment Reduction / Prepayment Event, (x) the commitments of
the Lenders shall automatically reduce on a dollar-for-dollar basis with the net
cash proceeds of such Commitment Reduction / Prepayment Event received by
Mondelēz International and (y) to the extent any Borrowings are outstanding,
Mondelēz International shall prepay outstanding Borrowings in an aggregate
amount not to exceed the lesser of (1) the net cash proceeds actually received
in respect of such Commitment Reduction / Prepayment event and (2) the
outstanding Borrowings.

SECTION 2.11 Optional Prepayments of Pro Rata Advances. Each Borrower may (a) in
the case of any LIBO Rate Advance, upon notice given to the Administrative Agent
not later than 11:00 a.m. (New York City time) at least three Business Days
prior to the date of the proposed prepayment or (b) in the case of any Base Rate
Advance, upon notice given to the Administrative Agent not later than 9:00 a.m.
(New York City time) on the date of the proposed prepayment, in each case
stating the Pro Rata Borrowing to be prepaid and the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Pro Rata Advances
comprising part of the same Pro Rata Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (i) each partial prepayment shall be in
an aggregate principal amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000 and (ii) in the event of any such prepayment of
a LIBO Rate Advance, such Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 9.04(b).

 

-29-



--------------------------------------------------------------------------------

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction or taking effect after the date hereof of any law or regulation, or
any change (other than any change by way of imposition or increase of reserve
requirements to the extent such change is included in the Eurocurrency Rate
Reserve Percentage) after the date hereof in, or in the interpretation,
application or administration of, any law or regulation or (ii) the compliance
with any guideline, rule, directive or request promulgated after the date hereof
from any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Advances (excluding for purposes of
this Section 2.12 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.15 shall govern), (ii) taxes referred to in
Section 2.15(a)(i), 2.15(a)(ii), 2.15(a)(iii), 2.15(a)(iv), 2.15(a)(v) or
2.15(a)(vi) or (iii) any other taxes (other than taxes imposed on a Lender’s
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto)),
then Mondelēz International shall within 20 Business Days after receipt by any
Borrower of demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost submitted to Mondelēz International and the
Administrative Agent by such Lender shall be conclusive and binding upon all
parties hereto for all purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation or taking effect of or any change in any law or
regulation, or any guideline, rule, directive or request (whether or not having
the force of law) or the interpretation, application or administration thereof
by any Governmental Authority charged with the administration thereof, imposes,
modifies or deems applicable any capital adequacy, liquidity or similar
requirement (including, without limitation, a request or requirement which
affects the manner in which any Lender or its parent company allocates capital
resources to its Commitments and its other obligations hereunder) and as a
result thereof, in the sole opinion of such Lender, the rate of return on such
Lender’s or its parent company’s capital as a consequence of its obligations
hereunder is reduced to a level below that which such Lender could have achieved
but for such circumstances (taking into consideration such Lender’s policies and
the policies of such Lender’s parent company with respect to capital adequacy,
liquidity or similar requirements), then in each such case, upon demand from
time to time Mondelēz International shall pay to such Lender, within 20 Business
Days after receipt by Mondelēz International of demand by such Lender (with a
copy of such demand to the Administrative Agent), such additional amount or
amounts as shall compensate such Lender for such reduction in rate of return. A
certificate of such Lender as to any such additional amount or amounts shall be
conclusive and binding for all purposes, absent manifest error. Except as
provided below, in determining any such amount or amounts each Lender may use
any reasonable averaging and attribution methods. Notwithstanding the foregoing,
each Lender shall take all reasonable actions to avoid the imposition of, or
reduce the amounts of, such increased costs, provided that such actions, in the
reasonable judgment of such Lender, will not be otherwise disadvantageous to
such Lender and, to the extent possible, each Lender will calculate such
increased costs based upon the capital requirements for its Advances and unused
Commitment hereunder and not upon the average or general capital requirements
imposed upon such Lender.

 

-30-



--------------------------------------------------------------------------------

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

(d) Requests for Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the applicable Borrower or Mondelēz International of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advance, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, (b) the obligation of the Lenders to
make LIBO Rate Advances or the applicable Floating Rate Bid Advances or to
Convert Base Rate Advances into LIBO Rate Advances shall be suspended and (c) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Advances the interest rate on which is determined by reference to the LIBO
Rate component of the Base Rate, the interest rate on such Base Rate Advances
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate, in each case, until the Administrative Agent shall notify Mondelēz
International and the Lenders that the circumstances causing such suspension no
longer exist, in each case, subject to Section 9.04(b) hereof; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurocurrency Lending Office if the making
of such a designation would allow such Lender or its Eurocurrency Lending Office
to continue to perform its obligations to make LIBO Rate Advances or Floating
Rate Bid Advances or to continue to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, as the case may be, and would not, in the judgment
of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. Mondelēz International and each other
Borrower shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 a.m. (New York City time) on the day when due to the
Administrative Agent at the Administrative Agent Account in same day funds,
except that payments pursuant to Sections 2.12, 2.15 and 9.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent will
distribute, in like funds, any such payments received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. From and after the effective date of an Assignment and Assumption
pursuant to Section 9.07, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned thereby to the

 

-31-



--------------------------------------------------------------------------------

Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves. All payments hereunder of
principal or interest in respect of any Advance shall be made in Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) Computation of Interest and Fees. All computations of interest based on the
Prime Rate shall be made by the Administrative Agent on the basis of a year of
365 days (or 366 days in a leap year). All computations of interest based on the
LIBO Rate or the NYFRB Rate and of Facility Fees shall be made by the
Administrative Agent and all computations of interest pursuant to Section 2.05
shall be made by the applicable Lender, in each case on the basis of a year of
360 days. All computations of interest in respect of Competitive Bid Advances
shall be made by the Administrative Agent on the basis of a year of 360 days in
the case of Floating Rate Bid Advances and on the basis of a year of 365 or 366
days in the case of Fixed Rate Bid Advances. Computations of interest or
Facility Fees shall in each case be made for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Facility Fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.05, by the applicable Lender)
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fees, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the higher of (i) the
NYFRB Rate and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

SECTION 2.15 Taxes.

(a) Except as required by law, any and all payments by each Borrower and
Mondelēz International hereunder or under any Note shall be made, in accordance
with Section 2.14, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
in each case, imposed by any Governmental Authority (including penalties,
interest and additions to taxes) with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on or measured
by its net income, and franchise taxes and branch profits taxes imposed on it,
in each case, as a result of such Lender or the Administrative Agent (as the
case may be) being organized under the laws of the taxing jurisdiction, (ii) in
the case of each Lender, taxes imposed on or measured by

 

-32-



--------------------------------------------------------------------------------

its net income, and franchise taxes and branch profits taxes imposed on it, in
each case, as a result of such Lender having its Applicable Lending Office in
the taxing jurisdiction, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on or measured by its net income, franchise taxes and
branch profits taxes imposed on it, and any tax imposed by means of withholding,
in each case, to the extent such tax is imposed solely as a result of a present
or former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement or a Note) between such Lender or the Administrative Agent, as the
case may be, and the taxing jurisdiction, (iv) in the case of each Lender and
the Administrative Agent, any U.S. federal withholding taxes imposed pursuant to
FATCA, (v) in the case of each Lender and the Administrative Agent, any Home
Jurisdiction U.S. Withholding Tax to the extent that such tax is imposed with
respect to any payments pursuant to any law in effect at the time such Lender or
the Administrative Agent becomes a party hereto (or, if later with respect to an
applicable interest in an Advance, the date such applicable interest is
acquired) or changes its Applicable Lending Office, except (A) to the extent of
the additional amounts in respect of such taxes under this Section 2.15 to which
such Lender’s assignor (if any) or such Lender’s prior Applicable Lending Office
(if any) was entitled, immediately prior to such assignment or change in its
Applicable Lending Office or (B) if such Lender becomes a party hereto pursuant
to an Assignment and Assumption upon the demand of Mondelēz International, and
(vi) taxes attributable to a Lender’s or the Administrative Agent’s (as
applicable) failure to comply with Sections 2.15(e), 2.15(f) and 2.15(g) (all
such taxes, levies, imposts, deductions, charges or withholdings in respect of
payments by each Borrower and Mondelēz International hereunder or under any
Note, other than taxes referred to in this Section 2.15(a)(i), 2.15(a)(ii),
2.15(a)(iii), 2.15(a)(iv), 2.15(a)(v) or 2.15(a)(vi), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes or other taxes from or in respect of any sum payable hereunder or
under any Note to any Lender or the Administrative Agent, (x) the sum payable by
Mondelēz International or the applicable Borrower shall be increased as may be
necessary so that after all required deductions for Taxes (including deductions
for Taxes applicable to additional sums payable under this Section 2.15) have
been made, such Lender (or the Administrative Agent where the Administrative
Agent receives payments for its own account) receives an amount equal to the sum
it would have received had no such deductions for Taxes been made, (y) the
applicable withholding agent shall make such deductions and (z) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, each Borrower or Mondelēz International shall pay any present
or future stamp, court or documentary taxes, intangible, recording, filing or
similar taxes (other than, for the avoidance of doubt, Taxes, or taxes referred
to in Sections 2.15(a)(i) to 2.15(a)(vi)) that arise from any payment made
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or a Note other than any such taxes
imposed by reason of an Assignment and Assumption (other than an Assignment and
Assumption executed pursuant to Section 9.07(h)) (hereinafter referred to as
“Other Taxes”).

(c) Each Borrower and Mondelēz International shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) payable by such
Lender or the Administrative Agent (as the case may be), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be), makes written demand
therefor.

 

-33-



--------------------------------------------------------------------------------

(d) As soon as practicable after the date of any payment of Taxes or Other
Taxes, the applicable Borrower or Mondelēz International shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Mondelēz International
and each applicable Borrower with any form or certificate that is required by
any U.S. federal taxing authority to certify such Lender’s entitlement to any
applicable exemption from or reduction in, Home Jurisdiction U.S. Withholding
Tax in respect of any payments hereunder or under any Note (including, if
applicable, two original Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service or to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a participation in accordance with the provisions
of Section 9.07(e)), two original Internal Revenue Service Forms W-8IMY,
accompanied by any applicable certification documents from each beneficial
owner) and any other documentation reasonably requested by Mondelēz
International, the applicable Borrower or the Administrative Agent. Thereafter,
each such Lender shall provide additional forms or certificates (i) to the
extent a form or certificate previously provided has become inaccurate or
invalid or has otherwise ceased to be effective or (ii) as requested in writing
by Mondelēz International, the Administrative Agent or such Borrower or, if such
Lender no longer qualifies for the applicable exemption from or reduction in,
Home Jurisdiction U.S. Withholding Tax, promptly notify the Administrative Agent
and Mondelēz International or such Borrower of its inability to do so. Unless
such Borrower, Mondelēz International and the Administrative Agent have received
forms or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Mondelēz
International or the Administrative Agent shall withhold such Home Jurisdiction
U.S. Withholding Taxes from such payments at the applicable statutory rate as
required by law in the case of payments to or for such Lender and such Borrower
or Mondelēz International shall pay additional amounts to the extent required by
paragraph (a) of this Section 2.15 (subject to the exceptions contained in this
Section 2.15). Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary, any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
shall provide the Administrative Agent, and any such Lender and the
Administrative Agent shall provide to each of Mondelēz International and each
applicable Borrower, on or about the date on which such Person becomes a party
or a Lender under this Agreement (and from time to time thereafter upon
reasonable request of Mondelēz International) executed copies of IRS Form W-9
certifying that such Lender or Administrative Agent, as the case may be, is
exempt from U.S. federal backup withholding tax.

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall provide each of the Administrative Agent,
Mondelēz International and each applicable Borrower, at the time or times
prescribed by law and as reasonably requested by the Administrative Agent,
Mondelēz International or the applicable Borrower, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Administrative Agent, Mondelēz International or the applicable Borrower as
may be necessary for the Administrative Agent, Mondelēz International or the
applicable Borrower to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and the amount, if any, to deduct and withhold from such payment.
Thereafter, each such Lender shall provide

 

-34-



--------------------------------------------------------------------------------

additional documentation (i) to the extent documentation previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
reasonably requested by the Administrative Agent, Mondelēz International or the
applicable Borrower. Solely for purposes of this paragraph (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of
Mondelēz International, each Lender shall promptly complete and deliver to such
Borrower and the Administrative Agent, or, at their request, to the applicable
taxing authority, so long as such Lender is legally eligible to do so, any
certificate or form reasonably requested in writing by such Borrower or the
Administrative Agent and required by applicable law in order to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
of the applicable Home Jurisdiction Non-U.S. Withholding Taxes.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) Each Lender hereby authorizes the Administrative Agent to deliver to a
Borrower and Mondelēz International and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to paragraph (e), (f) or (g) of this Section 2.15.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax or Other Tax for which payment has been made pursuant to this
Section 2.15, or, in lieu of obtaining such refund, such Lender or the
Administrative Agent applies the amount that would otherwise have been refunded
as a credit against payment of a liability in respect of taxes, which refund or
credit in the good faith judgment of such Lender or the Administrative Agent, as
the case may be, (and without any obligation to disclose its tax records) is
allocable to such payment made under this Section 2.15, the amount of such
refund or credit (together with any interest received thereon and reduced by
reasonable out-of-pocket costs incurred in obtaining such refund or credit and
by any applicable taxes) promptly shall be paid to the applicable Borrower to
the extent payment has been made in full by such Borrower pursuant to this
Section 2.15.

SECTION 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the principal of or interest on the Pro Rata
Advances owing to it in excess of its ratable share of payments on account of
the principal of or interest on the Pro Rata Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders (for cash
at face value) such participations in the Pro Rata Advances made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with the Lenders in accordance with the aggregate amount of principal of
and accrued interest on their respective Pro Rata Advances; provided, however,
that (a) if all or any portion of such excess payment is thereafter recovered
from such purchasing Lender, such purchase from each Lender shall be rescinded
and such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered and (b) the provisions of this Section 2.16
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time), including Sections 2.13, 9.07(h) and
9.08, or any payment obtained

 

-35-



--------------------------------------------------------------------------------

by a Lender as consideration for the assignment of or sale of a participation in
any of its Pro Rata Advances to any Person that is an Eligible Assignee (as such
term is defined from time to time). Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Pro Rata Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Pro Rata Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Pro Rata Note payable to such Lender (or its registered assigns) in a
principal amount up to the Commitment (or, if greater, the aggregate outstanding
principal amount of the Pro Rata Advances to such Borrower) of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii) the terms of each Assignment and Assumption delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Maturity Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that, subject to
Section 9.07(d), the failure of a Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of any Borrower under this Agreement or any Note.

SECTION 2.18 Commitment Increases.

(a) Mondelēz International may from time to time (but not more than three times
in any calendar year), by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), executed by Mondelēz
International and one or more financial institutions (any such

 

-36-



--------------------------------------------------------------------------------

financial institution referred to in this Section 2.18 being called an
“Augmenting Lender”), which may include any Lender at such Lender’s sole
discretion, cause new Commitments to be extended by the Augmenting Lenders or
cause the existing Commitments of the Augmenting Lenders to be increased, as the
case may be (the aggregate amount of such extension of Commitments or increase
in the existing Commitments for all Augmenting Lenders on any single occasion
being referred to as a “Commitment Increase”), in an amount for each Augmenting
Lender set forth in such notice; provided that (i) the amount of each Commitment
Increase shall be not less than $25,000,000, except to the extent necessary to
utilize the remaining unused amount of increase permitted under this
Section 2.18(a), and (ii) the aggregate amount of the Commitment Increases shall
not exceed $1,000,000,000. Each Augmenting Lender (if not then a Lender) shall
be subject to the approval of the Administrative Agent (which approval shall not
be unreasonably withheld or delayed) and shall not be subject to the approval of
any other Lenders, and Mondelēz International and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence the Commitment of such Augmenting Lender and/or its status
as a Lender hereunder (such documentation in respect of any Commitment Increase
together with the notice of such Commitment Increase being referred to
collectively as the “Commitment Increase Amendment” in respect of such
Commitment Increase). The Commitment Increase Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.18.

(b) Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata Advances shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of new Pro Rata Advances made hereunder
(reflecting such Commitment Increase), which prepayment shall be accompanied by
accrued interest on the Pro Rata Advances being prepaid and any costs incurred
by any Lender in accordance with Section 9.04(b). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by Mondelēz International pursuant to the first sentence of paragraph
(a) above or on such other date as shall be agreed upon by Mondelēz
International, the Administrative Agent and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no Commitment Increase or addition of an
Augmenting Lender shall become effective under this Section 2.18 unless on the
date of such Commitment Increase, the conditions set forth in Section 3.03 shall
be satisfied as of such date (as though the effectiveness of such Commitment
Increase were a Borrowing) and the Administrative Agent shall have received a
certificate of Mondelēz International to that effect dated such date.

SECTION 2.19 Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Mondelēz International and its Subsidiaries.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(a) the Facility Fee shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and

 

-37-



--------------------------------------------------------------------------------

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or modification of this Agreement pursuant to Section 9.01); provided
that any amendment, waiver or modification of a type described in clause (a),
(b) or (c) of the first proviso in Section 9.01 shall require the consent of
such Defaulting Lender to the extent otherwise required in accordance with the
terms thereof.

In the event that each of the Administrative Agent and Mondelēz International
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall purchase at par
such of the Pro Rata Advances of the other Lenders (together with any break
funding incurred by such other Lenders as a result of such purchase) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Pro Rata Advances in accordance with its pro rata portion of the
total Commitments and clauses (a) and (b) above shall cease to apply (it being
agreed that such Defaulting Lender shall not be entitled to receive any Facility
Fee that, in accordance with clause (a) above, shall have ceased to accrue
during the period when it was a Defaulting Lender, and all amendments, waivers
or modifications effected without its consent in accordance with the provisions
of clause (b) above during such period shall be binding on it).

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement and the
obligations of the Lenders to make Advances hereunder shall become effective on
and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of Mondelēz International, dated the Effective Date, stating
that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no Default or Event of Default has occurred and is continuing on and as of
the Effective Date.

(c) The Administrative Agent shall have received the following, each dated such
day, in form and substance satisfactory to the Administrative Agent:

(i) A certificate of the Secretary or an Assistant Secretary of Mondelēz
International certifying the names and true signatures of the officers of
Mondelēz International authorized to sign this Agreement and the other documents
to be delivered hereunder and attaching copies of the organizational documents
of Mondelēz International and copy of the resolutions of the Board of Directors
of Mondelēz International approving this Agreement and certifying such copies as
true, complete and correct.

 

-38-



--------------------------------------------------------------------------------

(ii) A certificate issued as of a recent date by the Clerk of the State
Corporation Commission of the Commonwealth of Virginia, as to the due existence
and good standing of Mondelēz International.

(iii) Opinions with respect to this Agreement and the transactions contemplated
thereby of (A) Gibson, Dunn & Crutcher LLP, special New York counsel to Mondelēz
International, (B) Hunton Andrews Kurth LLP, special Virginia counsel to
Mondelēz International, and (C) internal counsel for Mondelēz International, in
each case, dated the Effective Date, addressed to the Administrative Agent and
the Lenders and reasonably satisfactory to the Administrative Agent.

(iv) A certificate of the chief financial officer or treasurer of Mondelēz
International certifying that as of December 31, 2019, (A) the aggregate amount
of Debt, payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

(d) The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to this Agreement (including the
reasonable fees and out-of-pocket disbursements of Cahill, Gordon & Reindel LLP,
as counsel to the Administrative Agent).

(e) The Administrative Agent and the Lenders shall have received from Mondelēz
International, in form and substance satisfactory to the Administrative Agent or
such Lenders, as applicable, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, that has been
reasonably requested by the Administrative Agent and the Lenders.

The Administrative Agent shall notify Mondelēz International and the Initial
Lenders of the date which is the Effective Date upon satisfaction or waiver of
all of the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Mondelēz International, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto.

SECTION 3.02 Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to any Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by the Administrative Agent on or
before such date of designation of each of the following, in form and substance
satisfactory to the Administrative Agent and, except as otherwise provided
below, dated such date of designation, and in sufficient copies for each Lender:

(a) Certified copies of the resolutions of the board of directors or other
appropriate governing body (or of the appropriate committee thereof) of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving the Designation Agreement and this
Agreement and authorizing the execution and delivery

 

-39-



--------------------------------------------------------------------------------

of the Designation Agreement and the performance of the Designation Agreement
and this Agreement, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Designation
Agreement and this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Agreement and the other documents to be
delivered hereunder or thereunder and attaching copies of the organizational
documents of such Designated Subsidiary and certifying such copies as true,
complete and correct.

(c) To the extent applicable and available in the relevant jurisdiction, a
certificate issued as of a recent date prior to the date of such designation by
the Secretary of State or other appropriate Governmental Authority of the
jurisdiction of formation of such Designated Subsidiary as to the due existence
and good standing of such Designated Subsidiary.

(d) A certificate signed by a duly authorized officer of the Designated
Subsidiary certifying that such Designated Subsidiary shall have obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver the
Designation Agreement and to perform its Obligations hereunder and thereunder.

(e) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(f) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, covering, to the extent customary and appropriate for the
relevant jurisdiction, the opinions outlined on Exhibit E hereto.

(g) (i) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than five
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, or any similar rules or regulations
under applicable foreign laws, and (ii) to the extent such Designated Subsidiary
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Designated
Subsidiary to the extent reasonably requested by any Lender through the
Administrative Agent not later than five Business Days after such Lender shall
have been notified of the designation of such Designated Subsidiary under
Section 9.08.

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing shall be subject to the conditions precedent that the Effective Date
shall have occurred (and, in the case of any Pro Rata Borrowing for the account
of a Designated Subsidiary, the conditions set forth in Section 3.02 with
respect to such Designated Subsidiary shall have been satisfied) and on the date
of such Pro Rata Borrowing the following statements shall be true, and the
acceptance by the applicable Borrower of the proceeds of such Pro Rata Borrowing
shall be a representation by the applicable Borrower that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such

 

-40-



--------------------------------------------------------------------------------

date, and, if such Pro Rata Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Pro Rata Borrowing, before and after giving effect to such Pro Rata Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no Default or Event of Default has occurred and is
continuing or would result from such Pro Rata Borrowing.

SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing shall be subject to the conditions
precedent that (a) the Administrative Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (b) on or
before the date of such Competitive Bid Borrowing, but prior to such Competitive
Bid Borrowing, the Administrative Agent shall have received a Competitive Bid
Note payable to such Lender (or its registered assigns) for each of the one or
more Competitive Bid Advances to be made by such Lender as part of such
Competitive Bid Borrowing, in a principal amount equal to the principal amount
of the Competitive Bid Advance to be evidenced thereby and otherwise on such
terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (c) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the applicable
Borrower of the proceeds of such Competitive Bid Borrowing shall be a
representation by the applicable Borrower that:

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Competitive Bid Borrowing, before and after giving effect to
such Competitive Bid Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date, and, if such Competitive Bid Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date; and

(ii) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrowers
applied together therewith), no Default or Event of Default has occurred and is
continuing or would result from such Competitive Bid Borrowing.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Mondelēz International. Mondelēz
International represents and warrants as to itself and, as applicable, its
Subsidiaries as follows:

(a) Mondelēz International is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by Mondelēz International are within the corporate powers of
Mondelēz International, have been

 

-41-



--------------------------------------------------------------------------------

duly authorized by all necessary corporate action on the part of Mondelēz
International and do not contravene (i) the charter or by-laws of Mondelēz
International or (ii) in any material respect, any law, rule, regulation or
order of any court or other Governmental Authority or any contractual
restriction binding on Mondelēz International.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by Mondelēz International of this Agreement
or the Notes to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Mondelēz
International when delivered hereunder will be, a legal, valid and binding
obligation of Mondelēz International enforceable against Mondelēz International
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in Mondelēz International’s Annual Report on Form 10-K for the
year ended December 31, 2019, the consolidated balance sheet of Mondelēz
International and its Subsidiaries as of December 31, 2019 and the consolidated
statements of earnings and cash flows of Mondelēz International and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of Mondelēz International and its
Subsidiaries as at such date and the consolidated results of the operations and
cash flows of Mondelēz International and its Subsidiaries for the year ended on
such date, all in accordance with accounting principles generally accepted in
the United States. Except as disclosed in Mondelēz International’s Annual Report
on Form 10-K for the year ended December 31, 2019, or in any Current Report on
Form 8-K filed with the Commission subsequent to December 31, 2019, but prior to
the Effective Date, or any amendment to the foregoing filed with the Commission
subsequent to December 31, 2019, but prior to the Effective Date, since
December 31, 2019, there has been no material adverse change in the financial
condition or operations of Mondelēz International and its Subsidiaries, taken as
a whole.

(f) There is no action or proceeding pending or, to the knowledge of Mondelēz
International, threatened against Mondelēz International or any of its
Subsidiaries before any court or other Governmental Authority or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Mondelēz International’s Annual Report on Form 10-K for the year ended
December 31, 2019, or in any Current Report on Form 8-K filed with the
Commission subsequent to December 31, 2019, but prior to the Effective Date, or
any amendment to the foregoing filed with the Commission subsequent to
December 31, 2019, but prior to the Effective Date, or, with respect to
Proceedings commenced after the date of the most recent such document but prior
to the Effective Date, a certificate, if any, delivered to the Lenders prior to
the Effective Date, that may materially adversely affect the financial condition
or results of operations of Mondelēz International and its Subsidiaries taken as
a whole.

(g) Mondelēz International owns directly or indirectly 100% of the capital stock
(or similar equity interests) of each other Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

 

-42-



--------------------------------------------------------------------------------

(i) Mondelēz International has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by Mondelēz International
and each of its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as such) with the FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions. None of (i) Mondelēz
International or any of its Subsidiaries or (ii) to the knowledge of Mondelēz
International, any director, officer, employee or Borrower Agent of Mondelēz
International or its Subsidiaries, is a Sanctioned Person.

(j) No Borrower is an EEA Financial Institution.

(k) No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

ARTICLE V

Covenants of Mondelēz International

SECTION 5.01 Affirmative Covenants. Commencing on the Effective Date and for as
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Mondelēz International will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Mondelēz International and its
Subsidiaries, taken as a whole.

(b) Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Mondelēz International to have filed its Quarterly Report on Form 10-Q with the
Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Mondelēz International and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings and cash flows of Mondelēz International and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter and, in the case of such statement
of earnings for such fiscal quarter, certified by the chief financial officer of
Mondelēz International;

(ii) as soon as available and in any event within 15 days after the due date for
Mondelēz International to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Mondelēz International and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii) all reports which Mondelēz International sends to any of its shareholders,
and copies of all reports on Form 8-K (or any successor forms adopted by the
Commission) which Mondelēz International files with the Commission;

 

-43-



--------------------------------------------------------------------------------

(iv) as soon as possible and in any event within five days after any officer of
Mondelēz International obtains knowledge of the occurrence of each Default or
Event of Default continuing on the date of such statement, a statement of the
chief financial officer or treasurer of Mondelēz International setting forth
details of such Default or Event of Default and the action which Mondelēz
International has taken and proposes to take with respect thereto; and

(v) promptly after such request, (A) such other information respecting the
condition or operations, financial or otherwise, of Mondelēz International or
any Major Subsidiary as any Lender through the Administrative Agent may from
time to time reasonably request and (B) all documentation and other information
that any Lender may from time to time reasonably request in order to comply with
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Mondelēz International may make such items publicly available on
the Internet at www.mondelezinternational.com, www.sec.gov or another website
identified by Mondelēz International to the Administrative Agent (which website
includes an option to subscribe to a free service alerting subscribers by email
of new Commission filings) or any successor or replacement website thereof, or
by similar electronic means.

(d) Ranking. Cause each Advance made to Mondelēz International and each Guaranty
by Mondelēz International of an Advance made to another Borrower hereunder at
all times to constitute senior Debt of Mondelēz International ranking equally in
right of payment with all existing and future senior Debt of Mondelēz
International and senior in right of payment to all existing and future
subordinated Debt of Mondelēz International.

(e) Anti-Corruption Laws and Sanctions. Maintain in effect policies and
procedures reasonably designed to promote that no Borrowing will be made, and
not use the proceeds of any Borrowing (or permit the proceeds of any Borrowing
to be used), (i) for the purpose of funding payments to any officer or employee
of a Governmental Authority or of a Person controlled by a Governmental
Authority, to any Person acting in an official capacity for or on behalf of any
Governmental Authority or Person controlled by a Governmental Authority, or to
any political party, official of a political party, or candidate for political
office, in each case in violation of the FCPA, (ii) for the purpose of funding
payments in violation of other applicable Anti-Corruption Laws, (iii) for the
purpose of financing the activities of any Sanctioned Person or, unless
authorized by Sanctions, in any Sanctioned Country or (iv) in any manner that
would result in the violation of applicable Sanctions by any party hereto.

SECTION 5.02 Negative Covenants. Commencing on the Effective Date and for as
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Mondelēz International will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

 

-44-



--------------------------------------------------------------------------------

(ii) Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Mondelēz International
or any Major Subsidiary (other than any such Liens created in contemplation of
such acquisition);

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Mondelēz International or any Major Subsidiary;

(ix) precautionary Liens provided by Mondelēz International or any Major
Subsidiary in connection with the sale, assignment, transfer or other
disposition of assets by Mondelēz International or such Major Subsidiary which
transaction is determined by the Board of Directors of Mondelēz International or
such Major Subsidiary to constitute a “sale” under accounting principles
generally accepted in the United States; and

(x) any extension, renewal or replacement of the Liens referred to in clause
(i), (ii), (iii), (iv) or (v) above, provided that (A) such Lien does not extend
to any additional assets (other than a substitution of like assets) and (B) the
amount of Debt secured by any such Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into (or permit any Designated
Subsidiary to consolidate or merge into), or convey or transfer, or permit one
or more of its Subsidiaries to convey or transfer, the properties and assets of
Mondelēz International and its Subsidiaries substantially as an entirety to, any
Person unless (i) immediately before and after giving effect thereto, no Default
or Event of Default would exist and (ii)(A) in the case of any merger or
consolidation to which Mondelēz International is a party, the surviving Person
(if not Mondelēz International) is a corporation organized and existing under
the laws of the United States of America or any State thereof or the District of
Columbia and assumes all of Mondelēz International’s obligations under this
Agreement (including, without limitation, the obligations set forth in Article
VIII) and the Notes to which it is a party, in each case, by the execution and
delivery of an instrument or instruments in form and substance reasonably
satisfactory to the Administrative Agent and (B) in the case of any merger or
consolidation to which a Designated Subsidiary is a party, unless, substantially
concurrently with the consummation thereof, such Designated Subsidiary shall
cease to be a Designated Subsidiary in accordance with Section 9.08(b), the
surviving Person (if not such Designated Subsidiary) assumes all obligations of
such Designated Subsidiary under this Agreement, its Designation Agreement and
the Notes to which it is a party, in each case, by the execution and delivery of
an instrument or instruments in form and substance reasonably satisfactory to
the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Each of the following events shall constitute an
“Event of Default”:

(a) Mondelēz International or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or Mondelēz International
or any other Borrower shall fail to pay interest on any Advance, or Mondelēz
International shall fail to pay any fees payable under Section 2.09, within 10
days after the same becomes due and payable (or after notice from the
Administrative Agent in the case of fees referred to in Section 2.09(b));

(b) Any representation or warranty made or deemed to have been made by Mondelēz
International or any other Borrower herein or by Mondelēz International or any
other Borrower (or any of their respective officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed to have been made;

(c) Mondelēz International or any other Borrower shall fail to perform or
observe (i) any term, covenant or agreement contained in Section 5.01(b),
5.01(c)(iv) or 5.02(b), (ii) any term, covenant or agreement contained in
Section 5.02(a) if such failure shall remain unremedied for 15 days after
written notice thereof shall have been given to Mondelēz International by the
Administrative Agent or any Lender or (iii) any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to Mondelēz International by the Administrative Agent or
any Lender;

(d) Mondelēz International, any other Borrower or any Major Subsidiary shall
fail to pay any principal of or premium or interest on any Debt which is
outstanding in a principal amount of at least $200,000,000 in the aggregate (but
excluding Debt arising under this Agreement) of Mondelēz International, such
other Borrower or such Major Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt unless adequate provision for any such payment has been
made in form and substance satisfactory to the Required Lenders; or any Debt of
Mondelēz International, any other Borrower or any Major Subsidiary which is
outstanding in a principal amount of at least $200,000,000 in the aggregate (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof as a result of a breach by Mondelēz
International, such other Borrower or such Major Subsidiary (as the case may be)
of the agreement or instrument relating to such Debt unless adequate provision
for the payment of such Debt has been made in form and substance satisfactory to
the Required Lenders;

(e) Mondelēz International, any other Borrower or any Major Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Mondelēz International, any other Borrower or any Major Subsidiary seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee,

 

-46-



--------------------------------------------------------------------------------

or other similar official for it or for any substantial part of its property,
and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Mondelēz International and its Subsidiaries taken as a whole) shall occur; or
Mondelēz International, any other Borrower or any Major Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e);

(f) Any judgment or order for the payment of money in excess of $200,000,000
shall be rendered against Mondelēz International, any other Borrower or any
Major Subsidiary and there shall be any period of 60 consecutive days during
which a stay of enforcement of such unsatisfied judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

(g) Mondelēz International, any other Borrower or any ERISA Affiliate shall
incur, or shall be reasonably likely to incur, liability as a result of the
occurrence of any ERISA Event that would, individually or in the aggregate,
materially adversely affect the financial condition or operations of Mondelēz
International and its Subsidiaries taken as a whole; provided, however, that no
Default or Event of Default under this Section 6.01(g) shall be deemed to have
occurred if Mondelēz International, any other Borrower or any ERISA Affiliate
shall have made arrangements satisfactory to the PBGC or the Required Lenders to
discharge or otherwise satisfy such liability (including the posting of a bond
or other security); or

(h) So long as any Subsidiary of Mondelēz International is a Designated
Subsidiary, the Guaranty provided by Mondelēz International under Article VIII
hereof in respect of such Designated Subsidiary shall for any reason cease
(other than in accordance with the provisions of Article VIII) to be valid and
binding on Mondelēz International or Mondelēz International shall so state in
writing.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Mondelēz
International:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement and the Notes to be forthwith due and
payable, whereupon the Advances then outstanding, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers;

provided, however, that in the case of an Event of Default under Section 6.01(e)
with respect to any Borrower, (i) the obligation of each Lender to make Advances
shall automatically be terminated and (ii) the Advances then outstanding, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

 

-47-



--------------------------------------------------------------------------------

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action and to exercise such
powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided herein), and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Administrative Agent shall not
be required to take any action that, in its opinion, exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or applicable
law. The Administrative Agent agrees to give to each Lender prompt notice of
each notice given to it by Mondelēz International or any other Borrower as
required by the terms of this Agreement or at the request of Mondelēz
International or such other Borrower, and any notice provided pursuant to
Section 5.01(c)(iv), but otherwise no Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Mondelēz International or its Subsidiaries or affiliates that is communicated to
or obtained by the Person serving as an Agent or any of its affiliates in any
capacity. Notwithstanding any provision to the contrary contained elsewhere
herein, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall any Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its affiliates or its or their directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Without limitation of the
generality of the foregoing, the Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Assumption entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Mondelēz International
or any other Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection

 

-48-



--------------------------------------------------------------------------------

with this Agreement by Mondelēz International or any other Borrower or the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, and shall not have any duty to ascertain or to inquire as
to the satisfaction of any condition set forth in Article III or elsewhere in
this Agreement, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement, any
Note or any Designation Agreement on the part of Mondelēz International or any
other Borrower or to inspect the property (including the books and records) of
Mondelēz International or such other Borrower;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the Notes, the Designation Agreements or any other instrument or document
furnished pursuant hereto;

(f) shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by Mondelēz International or a
Lender; and

(g) shall incur no liability under or in respect of this Agreement, the Notes or
the Designation Agreements by acting upon any notice, consent, certificate or
other instrument or writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
signed or sent by the proper Person (whether or not such Person in fact meets
the requirements set forth in this Agreement for being the signatory, sender or
authenticator thereof), and the Administrative Agent shall be entitled to rely,
and shall incur no liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (whether or
not such Person in fact meets the requirements set forth in this Agreement for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with Mondelēz International, any other Borrower, any of
their respective Subsidiaries and any Person that may do business with or own
securities of Mondelēz International, any other Borrower or any such Subsidiary,
all as if the Administrative Agent were not the Administrative Agent and without
any duty to account therefor to the Lenders.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, the Syndication Agent, any Co-Documentation Agent or any other Lender
and based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent any Joint Lead Arranger, the Syndication Agent, any
Co-Documentation Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

-49-



--------------------------------------------------------------------------------

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by Mondelēz International or the other
Borrowers, and without limiting the obligation of Mondelēz International or the
other Borrowers to do so), ratably according to the respective pro rata shares
(determined, as set forth below, as of the time that the applicable indemnity in
respect of Indemnified Costs is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent, any of
its sub-agents, each of their respective affiliates and each of their and their
respective affiliates’ control persons, directors, partners, officers,
employees, representatives, advisers, attorneys and agents, in each case, in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Administrative Agent or any such sub-agent under this Agreement, in each
case, to the extent relating to the Administrative Agent or such sub-agent in
its capacity as such (collectively, the “Indemnified Costs”), provided that no
Lender shall be liable for any portion of the Indemnified Costs resulting from
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction in a final and non-appealable judgment.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its pro rata share (determined, as
set forth below, as of the time that the applicable reimbursement is sought) of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement (to the extent that the
Administrative Agent is not reimbursed for such expenses by Mondelēz
International or the other Borrowers, and without limiting the obligation of
Mondelēz International or the other Borrowers to do so). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender, any Borrower or a
third party. For purposes of this Section 7.05, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the aggregate principal
amount of the Pro Rata Advances and unused Commitments (disregarding any deemed
usage thereof on account of the Competitive Bid Advances) at the time (or most
recently outstanding and in effect).

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Mondelēz
International and, if the Administrative Agent shall have become a Defaulting
Lender under clause (d) of the definition of such term, may be removed at any
time by the Required Lenders. Upon the resignation or removal of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent (with the consent of Mondelēz International so
long as no Event of Default shall have occurred and be continuing). If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring or
removed Administrative Agent may (with the consent of Mondelēz International so
long as no Event of Default shall have occurred and be continuing), on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be (a) a
Lender and (b) a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement; provided that
should the Administrative Agent for any reason not appoint a successor
Administrative Agent, which it is under no obligation to do, then the rights,
powers, discretion, privileges and duties referred to in this Section 7.06 shall
be vested in the Required Lenders until a successor Administrative

 

-50-



--------------------------------------------------------------------------------

Agent has been appointed. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VII and Section 9.04 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 7.07 Joint Lead Arrangers, Syndication Agent and Co-Documentation
Agents. Notwithstanding anything herein to the contrary, none of the Joint Lead
Arrangers, Syndication Agent or Co-Documentation Agents shall have any duties or
responsibilities under this Agreement except in its capacity, as applicable, as
Administrative Agent or a Lender hereunder.

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or 2.15(c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of this Agreement and any Notes and the repayment,
satisfaction or discharge of all other Obligations.

SECTION 7.09 Sub-Agents. The Administrative Agent may perform any of and all its
duties and exercise its rights and powers hereunder or under any related
agreement or instrument by or through any one or more sub-agents appointed by
the Administrative Agent, and the Administrative Agent and any such sub-agent
may perform any of and all their duties and exercise their rights and powers
through their respective affiliates or branches. The exculpatory, indemnity and
reimbursement provisions of this Article VII and Section 9.04 shall apply to any
such sub-agent and affiliate, and their respective directors, officers,
employees and agents and shall apply to their respective activities in
connection with the syndication of the credit facility provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or wilful misconduct in the selection of such sub-agents.

SECTION 7.10 Satisfaction Right. If any Lender shall fail to make any payment
required to be made by it hereunder to or for the account of the Administrative
Agent, then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (a) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender hereunder to satisfy such
Lender’s obligations in respect of such payment until all such unsatisfied
obligations have been discharged or (b) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender pursuant to Section 2.02(d), 2.14(d), 7.05 or 7.08,
in each case in such order as shall be determined by the Administrative Agent in
its discretion.

 

-51-



--------------------------------------------------------------------------------

SECTION 7.11 Proofs of Claim. In case of the pendency of any proceeding under
the Federal Bankruptcy Code or any other judicial proceeding relating to
Mondelēz International or any other Borrower, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 9.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.04.

SECTION 7.12 Lender Representations with Respect to ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
not, for the avoidance of doubt, to or for the benefit of any Borrower, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset

 

-52-



--------------------------------------------------------------------------------

Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Advances, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Joint Lead Arrangers, in their
sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that the Administrative Agent and
the Joint Lead Arrangers are not fiduciaries with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent or the Joint Lead Arrangers under this Agreement or any
documents related hereto or thereto).

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. Mondelēz International hereby unconditionally and
irrevocably guarantees (the undertaking of Mondelēz International contained in
this Article VIII being this “Guaranty”) the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all obligations of each
Designated Subsidiary now or hereafter existing under this Agreement, its
Designation Agreement or any Note, whether for principal, interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, expenses or otherwise (such obligations
being the “Designated Subsidiary Obligations”). This Guaranty is a guaranty of
payment and not of collection.

SECTION 8.02 Guaranty Absolute. Mondelēz International guarantees that the
Designated Subsidiary Obligations will be paid strictly in accordance with the
terms of this Agreement, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or the Lenders with respect thereto. The
liability of Mondelēz International under this Guaranty shall be absolute and
unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any Designation Agreement, any Note or any other agreement or
instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Designated Subsidiary Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement, any Designation
Agreement or any Note;

 

-53-



--------------------------------------------------------------------------------

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Designated Subsidiary Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Designated Subsidiary Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Mondelēz International or any other Borrower.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Designated Subsidiary Obligations
is rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of a Designated
Subsidiary or otherwise, all as though such payment had not been made.

SECTION 8.03 Waivers.

(a) Mondelēz International hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Designated Subsidiary
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
a Designated Subsidiary or any other Person or any collateral.

(b) Mondelēz International hereby irrevocably subordinates any claims or other
rights that it may now or hereafter acquire against any Designated Subsidiary
that arise from the existence, payment, performance or enforcement of Mondelēz
International’s obligations under this Guaranty or this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any Lender against such Designated
Subsidiary or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Designated Subsidiary,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, in each
case to the claims and rights of the Administrative Agent and the Lenders in
respect of the payment in full of the Designated Subsidiary Obligations and all
other amounts payable under the Guaranty relating to such Designated Subsidiary
(the “Payment in Full”) and Mondelēz International agrees not to enforce any
such claim for payment against any such Designated Subsidiary until the Payment
in Full has occurred. If any amount shall be paid to Mondelēz International in
violation of the preceding sentence at any time prior to the later of the
Payment in Full and the Maturity Date, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Designated
Subsidiary Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement and
this Guaranty, or to be held as collateral for any Designated Subsidiary
Obligations or other amounts payable under this Guaranty thereafter arising.
Mondelēz International acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and this
Guaranty and that the agreements set forth in this Section 8.03(b) are knowingly
made in contemplation of such benefits. Notwithstanding the foregoing provisions
of this Section 8.03(b), Mondelēz International shall be permitted to charge,
and any Borrower shall be permitted to pay, a guaranty fee in connection with
the entry by Mondelēz International into this Guaranty, as may be agreed by
Mondelēz International and such Borrower.

 

-54-



--------------------------------------------------------------------------------

SECTION 8.04 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until cash payment in full of the
Designated Subsidiary Obligations (including any and all Designated Subsidiary
Obligations which remain outstanding after the Maturity Date) and all other
amounts payable under this Guaranty, (b) be binding upon each of Mondelēz
International and its successors and assigns, and (c) inure to the benefit of
and be enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Designation Agreement, nor consent to any departure by Mondelēz
International or any other Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and
Mondelēz International, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall (a) increase the Commitment
of any Lender, or change the currency in which Advances are available
thereunder, without the prior written consent of such Lender, (b) reduce the
principal of, or the amount or rate of interest on, any Advance of any Lender,
or any fee payable to any Lender, without the prior written consent of such
Lender, (c) postpone any date fixed for any payment of principal of, or interest
on, any Advance of any Lender, or any fee payable to any Lender, or postpone the
scheduled date of expiration of the Commitment of any Lender, in each case,
without the prior written consent of such Lender, (d) change the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
this Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, in each case, without the written consent of each Lender,
(e) release Mondelēz International from any of its obligations under Article
VIII without the written consent of each Lender, (f) change Section 2.16 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (g) amend this Section 9.01
without the written consent of each Lender; provided further that (A) no waiver
of the conditions specified in Section 3.04 in connection with any Competitive
Bid Borrowing shall be effective unless consented to by all Lenders making
Competitive Bid Advances as part of such Competitive Bid Borrowing, (B) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Designation Agreement, (C) this Agreement may be amended as set
forth in Section 2.08(c) and 2.18 and (D) any provision of this Agreement or any
Designation Agreement may be amended by an agreement in writing entered into by
Mondelēz International and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case under this clause
(D), the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing and mailed, faxed, emailed or delivered as follows:

(i) if to Mondelēz International or any other Borrower:

c/o Mondelēz International, Inc.

 

-55-



--------------------------------------------------------------------------------

Three Parkway North

Deerfield, Illinois 60015

Attention: Executive Vice President and

Chief Financial Officer

Fax number: (847) 943-4903

Email: corporate.secretary@mdlz.com

with copies to:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Treasurer

Fax number: (847) 943-4903

and

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Assistant Treasurer

Fax number: (847) 943-4903

(ii) if to Mondelēz International, as guarantor:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Senior Vice President and Corporate Secretary

Fax number: (570) 235-3005

(iii) if to any Lender, to it at its address (or fax number or email) set forth
in its Administrative Questionnaire delivered to the Administrative Agent in
connection herewith;

(iv) if to the Administrative Agent:

Citibank, N.A. 1 Penns Way, Ops II New Castle, DE 19720

Attention: Agency Operations

Tel: (302) 894-6010

Fax: (646) 274-5080

Email: agencyABTFSupport@citi.com and GLAgentOfficeOps@citi.com

or, as to Mondelēz International, any other Borrower or the Administrative
Agent, at such other address (or fax number or email) as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address (or fax number or email) as shall be designated by such
party in a written notice to Mondelēz International and the Administrative
Agent.

 

-56-



--------------------------------------------------------------------------------

Notices and other communications by the Administrative Agent to the Lenders
hereunder may be delivered or furnished by electronic communications (including
Internet and intranet websites and the Electronic System) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

(b) Effectiveness of Notices. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by confirmed fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and, unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Electronic Systems. Each Borrower agrees that the Agents may, but shall not
be obligated to, make any Communication by posting such Communication on an
Electronic System. Any Electronic System used by the Agents is provided “as is”
and “as available”. None of the Agents or any of their affiliates warrants, or
shall be deemed to warrant, the adequacy of any Electronic System and the Agents
expressly disclaim liability for errors or omissions in the Communications. None
of the Agents or any of their affiliates is responsible for approving or vetting
the representatives or contacts of any Lender that are added to any Electronic
System. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Agents or any of their affiliates in
connection with the Communications or any Electronic System. In no event shall
any Agent or any of its affiliates have any liability to Mondelēz International,
any other Borrower, any Lender or any other Person for damages of any kind,
including direct or indirect, special, incidental, consequential or punitive
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of Mondelēz International’s, any other Borrower’s or any Agent’s transmission of
Communications through an Electronic System, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent or any of its
affiliates.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Designation Agreement or any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Administrative Agent and the Lenders
provided herein and under the Designation Agreements and the Notes are
cumulative and not exclusive of any rights or remedies provided by law. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Advance shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender or any of
their respective affiliates may have had notice or knowledge of such Default at
the time.

SECTION 9.04 Costs and Expenses; Breakage; Indemnification.

 

-57-



--------------------------------------------------------------------------------

(a) Administrative Agent; Enforcement. Mondelēz International agrees to pay on
demand (i) all reasonable costs and expenses of the Administrative Agent and the
Joint Lead Arrangers in connection with the preparation, execution, delivery,
administration (excluding any cost or expenses for administration related to the
overhead of the Administrative Agent), modification and amendment of this
Agreement and the documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent and the Joint Lead Arrangers with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill, Gordon & Reindel LLP), and (ii) all costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, reasonable counsel
fees and expenses of the Lenders and the Administrative Agent), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of any LIBO Rate Advance or Floating Rate Bid Advance is
made other than on the last day of the Interest Period for such Advance or at
its maturity, as a result of a payment pursuant to Section 2.11, acceleration of
the maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Mondelēz International pursuant to Section 9.07(a) or for
any other reason, Mondelēz International shall, upon demand by any Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(c) Indemnification. Each of Mondelēz International and each other Borrower
jointly and severally agrees to indemnify and hold harmless each Agent and each
Lender, each of their respective affiliates and each of their and their
respective affiliates’ control persons, directors, partners, officers,
employees, representatives, advisers, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defense of, any investigation,
litigation, or proceeding (i) relating to this Agreement or any of the other
documents delivered hereunder, the Advances or any transaction or proposed
transaction (whether or not consummated) in which any proceeds of any Borrowing
are applied or proposed to be applied, directly or indirectly, by any Borrower,
whether or not such Indemnified Party is a party to such transaction, or
(ii) relating to Mondelēz International’s or any other Borrower’s consummation
of any transaction or proposed transaction contemplated hereby (whether or not
consummated) or entering into this Agreement, or to any actions or omissions of
Mondelēz International or any other Borrower, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Mondelēz International or
any other Borrower or any other Person; provided, however, that neither Mondelēz
International nor any other Borrower shall be required to indemnify an
Indemnified Party from or against any portion of such claims, damages, losses,
liabilities or expenses that is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnified Party. This Section 9.04(c)
shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.

 

-58-



--------------------------------------------------------------------------------

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Mondelēz
International or any other Borrower against any and all of the obligations of
Mondelēz International or any other Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify Mondelēz International or the appropriate other Borrower, as the
case may be, and the Administrative Agent after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its affiliates may have.

SECTION 9.06 Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of each of Mondelēz International, the other Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns, except that neither Mondelēz International (except as expressly
permitted under Section 5.02(b)) nor any other Borrower shall have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of each of the Lenders. The agreements and obligations
contained in Sections 2.02(c), 2.05, 2.12, 2.15, 9.04(a), 9.04(b) and 9.04(c),
the last sentence of Section 8.02 and Article VII shall survive the payment in
full of principal and interest hereunder and the termination of the Commitments
or this Agreement.

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Pro Rata Advances or Competitive Bid Advances owing to it), subject to the
following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement; provided that this clause
(i) shall not be construed to prohibit the assignment of a constant, and not a
varying, percentage of (A) all rights and obligations under this Agreement in
respect of any Competitive Bid Advance without an assignment of any other
Advance or Commitment and (B) all rights and obligations under this Agreement in
respect of any Pro Rata Advance or Commitment without an assignment of any
Competitive Bid Advance;

(ii) the amount of the Commitment or Advances of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event,
other than with respect to assignments to other Lenders or affiliates of
Lenders, or an assignment of the entire Commitment of such Lender or the entire
amount of Pro Rata Advances or any Competitive Bid Advance owing to such Lender,
be less than $10,000,000, and shall be an integral multiple of $1,000,000;

(iii) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or 6.01(e) has occurred and is continuing, Mondelēz International (such consents
not to be unreasonably withheld or delayed and such consents by Mondelēz
International shall be deemed to be given if no objection

 

-59-



--------------------------------------------------------------------------------

is received by the assigning Lender and the Administrative Agent from Mondelēz
International within 20 Business Days after written notice of such proposed
assignment has been delivered to Mondelēz International); provided, that no
consent of Mondelēz International shall be required for an assignment to another
Lender or an affiliate of a Lender;

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 provided, that if such assignment is made pursuant to Section 9.07(h),
Mondelēz International shall pay or cause to be paid such $3,500 fee; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.05, 2.12 and 2.15)
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto), other than Section 9.12.

(b) Assignment and Assumption. By executing and delivering an Assignment and
Assumption, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Assumption, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Mondelēz International or any other Borrower or the performance or observance
by Mondelēz International or any other Borrower of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee represents that (A) the source of any funds it is using to
acquire the assigning Lender’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any plan subject to Title I of ERISA or Section 4975 of the Internal Revenue
Code or (B) the assignment or Advance is not and will not be a non-exempt
prohibited transaction as defined in Section 406 of ERISA; (vii) such assignee
appoints and authorizes the Administrative Agent to take such action and to
exercise such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together

 

-60-



--------------------------------------------------------------------------------

with such powers and discretion as are reasonably incidental thereto; and
(viii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an assignee, together with any Pro Rata Note
or Notes subject to such assignment, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and the
processing and recordation fee referred to in this Section, the Administrative
Agent shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to Mondelēz International.

(d) Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of Mondelēz International and the other Borrowers, shall
maintain at one of its offices in the United States a copy of each Assignment
and Assumption delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal and stated interest amounts of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Mondelēz International,
the other Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement, notwithstanding any notice to the contrary. The
Register shall be available for inspection by Mondelēz International, any other
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
Eligible Assignees in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Mondelēz International hereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Mondelēz International, the other Borrowers, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), 2.15(f) or 2.15(g); provided that a participant shall provide
the forms and/or certificates solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided, further, that this clause
(iv) shall be subject to clause (vi) below in all respects,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by Mondelēz International or any other Borrower therefrom, except
to the extent that such amendment, waiver or consent is described in clauses
(a), (b) and (c) of Section 9.01 and affects such participant; and

 

-61-



--------------------------------------------------------------------------------

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Mondelēz
International’s or the relevant Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each participant and the principal and stated
interest amounts of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Advances or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Advance or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
Section 163(f) of the Internal Revenue Code or the United States Treasury
Regulations issued thereunder or, if different, under Sections 871(h) or 881(c)
of the Internal Revenue Code.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Mondelēz International or any other
Borrower furnished to such Lender by or on behalf of Mondelēz International or
any other Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to Mondelēz
International or any other Borrower or any of their respective Subsidiaries
received by it from such Lender.

(g) Security Interest. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank or central bank performing similar functions in accordance with
applicable law.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment or waiver that requires the consent of all
the Lenders or all the affected Lenders and that has been consented to by the
Required Lenders or (iv) any Lender shall become a Defaulting Lender, Mondelēz
International shall have the right, at its own expense, upon notice to such
Lender and the Administrative Agent, (A) to terminate the Commitment of such
Lender or (B) to require such Lender to transfer and assign at par and without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.07) all its interests, rights and obligations under this Agreement to
one or more Eligible Assignees acceptable to Mondelēz International and approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), which shall assume such obligations; provided, that (x) in the case of
any replacement of a Non-Consenting Lender, each assignee shall have consented
to the relevant amendment or waiver, (y) no such termination or assignment shall
conflict with any law or any rule, regulation or order of any Governmental
Authority and (z) the Borrowers or the assignee (or assignees), as the case may
be, shall pay to such Lender in immediately available funds on the date of such
termination or assignment the principal of and interest accrued to the date of
payment on the Advances

 

-62-



--------------------------------------------------------------------------------

made by it hereunder and all other amounts accrued for its account or owed to it
hereunder. Mondelēz International will not have the right to terminate the
Commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a waiver by such Lender or otherwise, the circumstances entitling Mondelēz
International to require such termination or assignment cease to apply. Each
Lender agrees that, if Mondelēz International elects to replace such Lender in
accordance with this Section 9.07(h), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent any Note (if Notes have been
issued in respect of such Lender’s Advances) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

SECTION 9.08 Designated Subsidiaries.

(a) Designation. Mondelēz International may at any time, and from time to time
after the Effective Date, by delivery to the Administrative Agent of a
Designation Agreement duly executed by Mondelēz International and the applicable
Subsidiary and substantially in the form of Exhibit D hereto, designate any
wholly owned Subsidiary as a “Designated Subsidiary” for purposes of this
Agreement and such Subsidiary shall thereupon, but subject to the satisfaction
of the conditions precedent set forth in Section 3.02, become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder. The Administrative Agent shall
promptly notify each Lender of each such designation by Mondelēz International
and the identity of the applicable Subsidiary.

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Mondelēz International
through an affiliate or non-U.S. branch of such Lender designated by such Lender
at its sole option; provided such designation and Advance does not, in and of
itself, subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15
than would have been payable if such Lender made such Advance directly.

(b) Termination. (i) Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Mondelēz International).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such former Designated Subsidiary until such time as it has been
redesignated a Designated Subsidiary by Mondelēz International pursuant to
Section 9.08(a).

(ii) If (A) a Designated Subsidiary is to consolidate or merge with or into any
other Person and (B) the Person surviving such consolidation or merger (the
“Surviving Subsidiary”) will not be (1) organized and existing under the laws of
the United States of America or any State thereof or the District of Columbia or
(2) organized and existing in the same jurisdiction as the Designated Subsidiary
effecting such consolidation or merger at the time such consolidation or merger
is

 

-63-



--------------------------------------------------------------------------------

effective, then any principal of or interest on any Advances outstanding to such
Designated Subsidiary shall be repaid prior to, and the status of such
Subsidiary as a “Designated Subsidiary” will be deemed to be terminated as to
such Surviving Subsidiary at the time of, such merger or consolidation.

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.10 Execution in Counterparts; Electronic Execution. (a) This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement, any Notes or any Designation Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, each party hereto hereby (i) agrees
that, for all purposes, including in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Borrowers, electronic images of this
Agreement, any Note or any Designation Agreement (in each case, including with
respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of this Agreement,
any Note or any Designation Agreement based solely on the lack of paper original
copies thereof, including with respect to any signature pages thereto.

SECTION 9.11 Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the United States District Court of the Southern District of
New York and the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, any Note or any Designation
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined exclusively
in such United States District Court or, in the event such United States
District Court lacks subject matter jurisdiction, such Supreme Court; provided
that, notwithstanding the foregoing, (i) the Administrative Agent and the
Lenders shall retain the right to bring any such action or proceeding against
any Designated Subsidiary that is a Foreign Subsidiary in the jurisdiction of
organization or existence of such Designated Subsidiary and (ii) each of the
parties hereto shall retain the right to bring any such action or proceeding in
the courts of any other jurisdiction in connection with the enforcement of any
judgment. Each of the Designated Subsidiaries

 

-64-



--------------------------------------------------------------------------------

hereby agrees that service of process in any such action or proceeding brought
in any such court may be made upon the Process Agent, and each Designated
Subsidiary hereby irrevocably directs the Process Agent as its authorized agent
to accept such service of process, and agrees that the failure of the Process
Agent to give any notice of any such service shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. Each of Mondelēz International and each other Borrower hereby
further irrevocably consents to the service of process in any such action or
proceeding in any such court by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to Mondelēz International or such
other Borrower, as applicable, at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any Note shall affect any right that any party may
otherwise have to serve legal process in any other manner permitted by law.

(b) Appointment of Process Agent. Each of the Designated Subsidiaries hereby
appoints Mondelēz International, and Mondelēz International hereby accepts such
appointment, as its process agent (the “Process Agent”) from the Effective Date
through the repayment in full of all Obligations and the termination of all the
Commitments hereunder (i) to receive, accept and acknowledge on behalf of such
Designated Subsidiary and its property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Agreement and (ii) to forward forthwith to
such Designated Subsidiary at its address copies of any summons, complaint and
other process which the Process Agent receives in connection with its
appointment. Such service may be made by mailing or delivering a copy of such
process to any Designated Subsidiary in care of Mondelēz International at
Mondelēz International’s address used for purposes of giving notices under
Section 9.02, and each Designated Subsidiary hereby irrevocably authorizes and
directs Mondelēz International to accept such service on its behalf and Mondelēz
International hereby agrees to accept such service on its behalf.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement, the Notes or the Designation Agreements in
any court referred to in paragraph (a) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(ii) To the extent permitted by applicable law, each of Mondelēz International,
the other Borrowers, the Administrative Agent and the Lenders agrees not to
assert, and hereby waives, any claim against any other party hereto or any of
their respective affiliates, or any other Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to this Agreement
or any related document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of the parties
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor; provided that the foregoing shall not limit the indemnity
obligations set forth in Section 7.05 or 9.04(c). No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed

 

-65-



--------------------------------------------------------------------------------

by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or any related document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, or the transactions contemplated hereby or thereby.

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT, ANY NOTE OR ANY DESIGNATION AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO, OR ANY OF THE OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(iv) In the event any Designated Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement, the Notes, the Designation
Agreements or any related document, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, such Designated Subsidiary hereby irrevocably agrees not to claim and
hereby irrevocably and unconditionally waives such immunity.

SECTION 9.12 Confidentiality. None of the Administrative Agent nor any Lender
shall disclose any confidential information relating to Mondelēz International
or any other Borrower to any other Person without the consent of Mondelēz
International, other than (a) to the Administrative Agent’s or such Lender’s
affiliates and its and their officers, directors, employees, agents, advisors,
insurers and re-insurers, rating agencies, market data collectors, other service
providers, credit insurance providers, any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement and,
as contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 9.12 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, federal

 

-66-



--------------------------------------------------------------------------------

or foreign authority or examiner regulating banks or banking or other financial
institutions, including in connection with the creation of security interests as
contemplated by Section 9.07(g), and (d) in connection with enforcing or
administering this Agreement.

SECTION 9.13 No Fiduciary Relationship. Each Borrower acknowledges and agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith (a) no fiduciary, advisory or agency
relationship between the Borrowers, on the one hand, and any Agent or any
Lender, on the other hand, is intended to be or has been created, by implication
or otherwise, in respect of any of the financing transactions contemplated by
this Agreement, irrespective of whether any Agent or any Lender has advised or
is advising Mondelēz International or any of its Subsidiaries on other matters
(it being understood and agreed that nothing in this provision will relieve any
Agent or any Lender of any advisory or fiduciary responsibilities it may have in
connection with other transactions) and no such duty will be deemed to have
arisen in connection with any such transactions or communications and (b) each
Agent and each Lender may have economic interests that conflict with those of
the Borrowers, their equityholders and/or their affiliates and the transactions
contemplated by this Agreement (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Agents and the Lenders, on the one hand, and the Borrowers, on the other. Each
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors in connection with the transactions contemplated hereby to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Borrower agrees that it will not claim that any Agent or Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower, in connection with such transaction or the
process leading thereto.

SECTION 9.14 Integration. This Agreement, the Notes and each Designation
Agreement represent the agreement of Mondelēz International, the other
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, Mondelēz International, the other
Borrowers or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes or the Designation Agreements other
than the matters referred to in the any fee letter entered into among Mondelēz
International and the Administrative Agent or the Joint Lead Arrangers, if any,
and except for any confidentiality agreements entered into by Lenders in
connection with this Agreement or the transactions contemplated hereby.

SECTION 9.15 Severability. To the fullest extent permitted by law, any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and, to the
fullest extent permitted by law, the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.16 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.17 Certain Notices. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) and/or the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act
and the Beneficial Ownership Regulation.

 

-67-



--------------------------------------------------------------------------------

SECTION 9.18 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other documents or agreements relating to the Advances
made hereunder; and

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.19 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Mondelēz International or the other Borrowers or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Agents that (a) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (b) it has identified in its Administrative
Questionnaire delivered to the Administrative Agent in connection herewith a
credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

SECTION 9.20 Mondelēz International as Agent of Designated Subsidiaries. Each
Designated Subsidiary hereby irrevocably appoints Mondelēz International as its
agent for all purposes of this Agreement, the Notes and any Designation
Agreement, including (a) the giving and receipt of notices (including any Notice
of Pro Rata Borrowing or any Notice of Competitive Bid Borrowing) and (b) the
execution and delivery of all documents, instruments and certificates
contemplated herein. Each Designated Subsidiary hereby acknowledges that any
amendment or other modification to this Agreement may be effected as set forth
in Section 9.01, that no consent of such Designated Subsidiary shall be required
to effect any such amendment or other modification and that such Designated
Subsidiary shall be bound by this Agreement, the Notes, any Designation
Agreement or any other documented contemplated herein or therein (if it is
theretofore a party thereto) as so amended or modified.

[Remainder of Page Left Blank Intentionally]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONDELĒZ INTERNATIONAL, INC. By:  

/s/ Michael A. Call

  Name:   Michael A. Call   Title:   Vice President, Global Treasury and
Treasurer

[Signature Page to Mondelēz International, Inc. 364-Day Revolving Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Lender By:  

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President

[Signature Page to Mondelēz International, Inc. 364-Day Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

364-DAY REVOLVING CREDIT AGREEMENT

 

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. NEW YORK BRANCH, as Lender

 

By:  

/s/ Cara Younger

  Name:   Cara Younger   Title:   Executive Director

 

By:  

/s/ Miriam Trautmann

  Name:   Miriam Trautmann   Title:   Senior Vice President

 

BBVA SECURITIES INC., as Lender

 

By:  

/s/ Lisa Huang

  Name:   Lisa Huang   Title:   Executive Director

 

MORGAN STANLEY BANK N.A., as Lender

 

By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name:   Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory

 

THE TORONTO-DOMINION BANK, NEW

YORK BRANCH, as Lender

 

By:  

/s/ Peter Kuo

  Name:   Peter Kuo   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

MONDELĒZ INTERNATIONAL, INC.

364-DAY REVOLVING CREDIT AGREEMENT

 

U.S. BANK NATIONAL ASSOCIATION, as

Lender

 

By:  

/s/ Michael P. Dickman

  Name:   Michael P. Dickman   Title:   Senior Vice President